 



Exhibit 10.1
COLLATERAL LOAN AGREEMENT
Dated as of February 14, 2007
by and among
AMB-SGP CALIFORNIA, LLC,
AMB-SGP CIF-CALIFORNIA, LLC,
AMB-SGP CIF-I, LLC,
AMB-SGP DOCKS, LLC,
AMB-SGP GEORGIA, LLC,
AMB-SGP CIF-ILLINOIS, L.P., and
AMB-SGP TX/IL SUB, LLC
(individually as “Borrower” and collectively, “Borrowers”)
and
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
and
PRUDENTIAL MORTGAGE CAPITAL COMPANY, LLC
(each as a “Co-Lender”, and individually and collectively as the context
requires, as “Lender”)



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. GENERAL DEFINITIONS
    1  
1.1 Loan Documents Defined Terms
    1  
1.2 General Terms
    1  
1.3 Other Defined Terms
    9  
SECTION 2. SALE OR ENCUMBRANCE OF PROPERTIES IN SECURITY POOL
    9  
2.1 Due on Sale or Encumbrance
    9  
2.2 Permitted Transfers
    10  
2.3 One-time Transfer
    11  
SECTION 3. LIEN RELEASES FROM THE SECURITY POOL
    13  
3.1 Lien Releases
    13  
SECTION 4. SUBSTITUTION RIGHTS IN THE SECURITY POOL
    16  
4.1 Properties Substituted into the Security Pool
    16  
SECTION 5. EVENTS OF DEFAULT
    19  
5.1 Definition
    19  
5.2 Bankruptcy
    20  
5.3 Acceleration
    21  
5.4 Definition of Materiality in Certain Circumstances
    22  
5.5 Multiple Obligations
    22  
5.6 Application of Proceeds
    22  
SECTION 6. SECONDARY MARKET TRANSACTIONS
    22  
6.1 General
    22  
6.2 Borrower Cooperation
    23  
6.3 Financial Statements
    23  
6.4 Dissemination of Information
    23  
6.5 Change of Due Date
    23  
6.6 Borrower Indemnification
    23  
SECTION 7. MULTI-BORROWER AND MULTI-PROPERTY PROVISIONS
    24  
7.1 Use of Terms
    24  
7.2 Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets
    24  
7.3 Joint and Several Liability
    25  
SECTION 8. MISCELLANEOUS
    25  
8.1 Amendments and Waivers
    25  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
8.2 Independence of Covenants
    25  
8.3 Notices
    25  
8.4 Survival of Warranties and Certain Agreements
    26  
8.5 Failure or Indulgence Not Waiver; Remedies Cumulative
    26  
8.6 Severability
    27  
8.7 Headings
    27  
8.8 Applicable Law
    27  
8.9 Successors and Assigns; Subsequent Holders of Notes
    27  
8.10 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial
    27  
8.11 Counterparts
    28  
8.12 Exhibits and Schedules
    28  
8.13 Confidentiality
    28  
8.14 Limited Recourse Liability
    28  
8.15 Leasing Rights of Borrowers
    28  
8.16 Co-Lenders
    28  
8.17 Certain Additional Rights of Lender (VCOC)
    29  
8.18 Note Registration
    29  
8.19 Lender Discretion
    30  
8.20 Further Assurances
    30  
8.21 Assignment of Loan Documents
    30  

ii



--------------------------------------------------------------------------------



 



Loan Nos. 406 107 028 / 706 107 030 / 706 107 029 / 706 107 031
COLLATERAL LOAN AGREEMENT
     THIS COLLATERAL LOAN AGREEMENT (the “Agreement”), dated as of February 14,
2007, is made and entered into by and among THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, a New Jersey corporation and PRUDENTIAL MORTGAGE CAPITAL COMPANY, LLC,
a Delaware limited liability company (together with their respective successors
and assigns, each a “Co-Lender”, collectively, “Lender”) and AMB-SGP CALIFORNIA,
LLC, a Delaware limited liability company, AMB-SGP CIF-CALIFORNIA, LLC, a
Delaware limited liability company, AMB-SGP CIF-I, LLC, a Delaware limited
liability company, AMB-SGP DOCKS, LLC, a Delaware limited liability company,
AMB-SGP GEORGIA, LLC, a Delaware limited liability company, AMB-SGP
CIF-ILLINOIS, L.P., a Delaware limited partnership, and AMB-SGP TX/IL SUB, LLC,
a Delaware limited partnership (each a “Borrower”, collectively, “Borrowers”).
RECITALS:
     This Agreement is entered into on the basis of the following facts,
understandings and intentions of the parties:
     A. These Recitals refer to and utilize certain terms defined in this
Agreement, which defined terms are incorporated into these Recitals by reference
when used herein.
     B. Lender has made the Loan to Borrowers concurrently with entering into
this Agreement. The Loan is evidenced and secured by the Loan Documents,
including this Agreement.
     C. In connection with the Loan, Borrowers have requested certain rights
with respect to (i) Permitted Transfers, (ii) a one-time transfer of all of the
Properties in the Security Pool, (iii) Substitutions, and (iv) Releases. Lender
is willing to grant Borrowers such rights on the terms and conditions specified
by Lender as set forth in this Agreement.
     D. The parties desire to enter into this Agreement in order to set forth
their respective rights and obligations in connection with the administration of
the Loan.
     NOW, THEREFORE, IN CONSIDERATION of the foregoing recitals, and the mutual
covenants and promises of the parties contained in this Agreement, the parties
agree as follows:
     Section 1. General Definitions.
          1.1 Loan Documents Defined Terms. Capitalized terms which are not
otherwise defined in this Agreement shall have the same meaning given to such
terms in the Instruments (defined below) or other Loan Documents in which such
terms are expressly defined.
          1.2 General Terms. In addition to other capitalized terms defined
herein, when used herein the following terms shall have the following meanings:
     “Agreement” means this Collateral Loan Agreement dated as of the date first
written above, as it may be amended, supplemented or otherwise modified from
time to time.

 



--------------------------------------------------------------------------------



 



     “Allocable Loan Amount” means the pro rata allocation of the entire Loan
amount to each Building or Property, as applicable, as currently set forth on
Exhibit A attached to this Agreement, as such allocation may be reduced by any
amortization of such Allocable Loan Amount.
     “ALTA/ACSM Survey” means with respect to a Property an ALTA/ACSM Land Title
Survey prepared for and certified to Lender by a registered land surveyor
approved by Lender. The ALTA/ACSM Survey shall comply with Lender’s then current
survey requirements.
     “Appraised Value” means, with respect to any Property or Proposed Property,
the appraised value as reasonably determined by Lender.
     “Asbestos Bulk Survey” means, with respect to a Property, a survey by an
asbestos consultant approved by Lender to determine the presence of asbestos
containing materials. Any Asbestos Bulk Survey shall comply with the Asbestos
Bulk Survey Scope of Work Guidelines previously delivered by Lender to
Borrowers, as the same may be amended, modified or supplemented by Lender from
time to time.
     “Assignment of Leases” means an assignment of the lessor’s interest in
leases and rents (which may be incorporated in the applicable Instrument)
executed and delivered by any Borrower in connection with a Property for the
benefit of Lender, modified to reflect the laws of the state where the Property
is located and otherwise as Lender deems necessary or appropriate in its sole
discretion, as amended, supplemented, restated, or otherwise modified from time
to time in accordance with the provisions hereof or thereof.
     “Assignment of Permits” means an assignment of permits and developer’s
rights (which may be incorporated in the applicable Instrument) executed and
delivered by any Borrower in connection with a Property, modified by Lender to
reflect the laws of the state where the Property is located and otherwise as
Lender deems necessary or appropriate in its sole discretion, as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
     “Borrower” means, individually, each of AMB-SGP California, LLC, a Delaware
limited liability company, AMB-SGP CIF-California, LLC, a Delaware limited
liability company, AMB-SGP CIF-I, LLC, a Delaware limited liability company,
AMB-SGP Docks, LLC, a Delaware limited liability company, AMB-SGP Georgia, LLC,
a Delaware limited liability company, AMB-SGP CIF-Illinois, L.P., a Delaware
limited partnership, and AMB-SGP TX/IL SUB, LLC, a Delaware limited liability
company, together with the permitted successors and assigns of each under
Section 2 of this Agreement.
     “Borrowers” means, collectively, AMB-SGP California, LLC, a Delaware
limited liability company, AMB-SGP CIF-California, LLC, a Delaware limited
liability company, AMB-SGP CIF-I, LLC, a Delaware limited liability company,
AMB-SGP Docks, LLC, a Delaware limited liability company, AMB-SGP Georgia, LLC,
a Delaware limited liability company, AMB-SGP CIF-Illinois, L.P., a Delaware
limited partnership, and AMB-SGP TX/IL SUB, LLC, a Delaware limited liability
company, together with their permitted successors and assigns under Section 2 of
this Agreement.
     “Building” means an individual building located on the Property (and all
fixtures located therein), now or hereafter included in the Security Pool, as
more particularly set forth in Exhibit A.

2



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.
     “Closing” or “Closing Date” means the date of this Agreement.
     “Closing Certification” means, collectively, the Closing Certifications
executed and delivered by the applicable Borrower to Lender as of the date
hereof in a form satisfactory to Lender.
     “Collateral Documents” means, collectively, the Instruments, the
Assignments of Leases, the Assignments of Permits, the Financing Statements, and
all other instruments or documents now or hereafter granting Liens on property
of any Borrower or any related entity for the benefit of Lender in connection
with the Loan and all other instruments or documents evidencing or securing the
Loan.
     “Control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
by contract or otherwise.
     “Debt Service Coverage Ratio” shall have the meaning given to such term in
the last paragraph of Section 2.3.
     “Due Date” shall have the meaning given to such term in the Notes.
     “Due Diligence Documents” means the following: (i) Asbestos Bulk Survey, if
applicable, (ii) Environmental Site Assessment, (iii) Environmental
Certification (required with respect to Properties or Proposed Properties
located in the State of California only), (iv) Estoppel Certificates,
(v) ALTA/ACSM Survey, (vi) Engineering Report, (vii) Closing Certification,
(viii) Rent Roll, (ix) preliminary title report together with copies of all
underlying exceptions, (x) three (3) years of operating statements, if
available, (xi) site plan, (xii) an appraisal of the property prepared by a
member of the Appraisal Institute (MAI), if available, (xiii) leases and, if
available, lease abstracts, (xiv) any internal projected discounted cash flow
model with assumptions, and (xv) such other documents, information and
certificates as Lender may reasonably require. The cost of all Due Diligence
Documents shall be paid by the applicable Borrower owning the Property in
question.
     “Engineering Report” means a comprehensive structural evaluation of a
Property prepared by a third party engineer approved by Lender, in its
discretion. With respect to each Proposed Property which is added to the
Security Pool after the Closing Date, if any Borrower has an existing
engineering report for the Proposed Property which is substantially equivalent
in all material respects (including, without limitation, scope,
comprehensiveness and age of such report as determined with reference to the
date of such report and the date of submittal of such report to Lender) to the
other Engineering Reports previously approved by Lender, then such existing
engineering report for the Proposed Property shall constitute the Engineering
Report therefor.
     “Environmental Certification” means, with respect to a Property or
Properties located in the State of California only, an Environmental
Certification, if any, prepared by the applicable Borrower owning such Property
or Properties in the form previously delivered by Lender to Borrowers, as the
same may be amended, modified or supplemented by Lender from time to time.
     “Environmental Indemnity” means, (i) with respect to a Property or
Properties located in the State of California, the Environmental Indemnity
Agreement executed and delivered by Guarantor

3



--------------------------------------------------------------------------------



 



to Lender in a form satisfactory to Lender and modified to reflect the laws of
the state where the Property is located and otherwise as Lender deems necessary
or appropriate in its sole discretion, and as amended, supplemented, restated,
or otherwise modified from time to time in accordance with the provisions hereof
or thereof, and (ii) with respect to a Property or Properties located in a State
other than the State of California, the Environmental and ERISA Indemnity
Agreement executed and delivered by Guarantor to Lender in a form satisfactory
to Lender and modified to reflect the laws of the state where the Property is
located and otherwise as Lender deems necessary or appropriate in its sole
discretion, and as amended, supplemented, restated, or otherwise modified from
time to time in accordance with the provisions hereof or thereof.
     “Environmental Site Assessment” means, with respect to a Property, an
assessment by an environmental consultant approved by Lender to determine the
presence of hazardous material and/or wastes. Any Environmental Site Assessment
shall comply with the Environmental Site Assessment Scope of Work Guidelines
previously delivered by Lender to Borrowers, as the same may be amended,
modified or supplemented by Lender from time to time.
     “ERISA Indemnity” means, with respect to a Property or Properties located
in the State of California, the ERISA Indemnity Agreement executed and delivered
by Guarantor to Lender in a form satisfactory to Lender and modified to reflect
the laws of the state where the Property is located and otherwise as Lender
deems necessary or appropriate in its sole discretion, and as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.
     “Estoppel Certificate” means, with respect to a Property, a duly executed
Estoppel Certificate by the applicable tenants substantially in the form
previously delivered by Lender to Borrower for execution by tenants at such
Property, as the same may be amended, modified or supplemented by Lender from
time to time.
     “Event of Default” has the meaning ascribed to such term in Section 5.1 of
this Agreement.
     “Financing Statement” means, with respect to a Property, a UCC-1 Financing
Statement naming that Borrower who owns the personal property described in the
Financing Statement as “Debtor” and Lender as “Secured Party”, as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.
     “Fixed A-1 Note” means that certain Amended, Restated and Consolidated
Promissory Note (Fixed A-1), dated even date herewith, in the original principal
amount of $160,000,000.00, executed by Borrowers, as maker, and payable to
Lender or its order, together with any and all amendments, renewals, extensions,
supplements, restatements and modifications thereof and all substitutions
therefor.
     “Fixed B-1 Note” means that certain Amended, Restated and Consolidated
Promissory Note (Fixed B-1), dated even date herewith, in the original principal
amount of $84,000,000.00, executed by Borrowers, as maker, and payable to Lender
or its order, together with any and all amendments, renewals, extensions,
supplements, restatements and modifications thereof and all substitutions
therefor.
     “Fixed Rate Notes” means, collectively, the Fixed A-1 Note and the Fixed
B-1 Note.
     “Floating A-2 Note” means that certain Amended, Restated and Consolidated
Promissory Note (Floating A-2), dated even date herewith, in the original
principal amount of $40,000,000.00, executed by Borrowers, as maker, and payable
to Lender or its order, together with any

4



--------------------------------------------------------------------------------



 



and all amendments, renewals, extensions, supplements, restatements and
modifications thereof and all substitutions therefor.
     “Floating B-2 Note” means that certain Amended, Restated and Consolidated
Promissory Note (Floating B-2), dated even date herewith, in the original
principal amount of $21,000,000.00, executed by Borrowers, as maker, and payable
to Lender or its order, together with any and all amendments, renewals,
extensions, supplements, restatements and modifications thereof and all
substitutions therefor.
     “Floating Rate Notes” means, collectively, the Floating A-2 Note and the
Floating B-2 Note.
     “Fraudulent Conveyance Indemnity Agreement” means the Fraudulent Conveyance
Indemnity Agreement executed by Guarantor in favor of Lender of even date
herewith, and as amended, supplemented, restated, or otherwise modified from
time to time in accordance with the provisions hereof or thereof.
     “GICR” means Government of Singapore Investment Corporation (Realty) Pte.
Ltd., a subsidiary of the government of Singapore.
     “Guarantor” means AMB-SGP, L.P. a Delaware limited partnership.
     “Guaranty” means that certain Recourse Liabilities Guaranty made by
Guarantor in favor of Lender of even date herewith.
     “IJV” means Industrial JV Pte. Ltd., a real estate investment subsidiary of
the government of Singapore Investment Corporation.
     “Indebtedness” means the principal of and all other amounts, payments and
premiums due under the Notes, and all other indebtedness of Borrowers to Lender
and any additional advances under, evidenced by and/or secured by the Loan
Documents, plus interest on all such amounts.
     “Indemnified Party” means each of Lender, each of its affiliates and their
respective successors and assigns, any Person who is or will have been involved
with the servicing of the Loan, Persons who may hold or acquire or will have
held a full or partial interest in the Loan (including Investors, as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) (including any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the collateral therefor), and the
respective officers, directors, and employees, agents, affiliates, successors
and assigns of any and all of the foregoing, but excluding any Person (other
than Lender or its affiliates) who acquires the Property at a foreclosure sale
or through a deed in lieu of foreclosure.
     “Instrument” means a deed of trust, mortgage, deed to secure debt or other
similar instrument, executed and delivered by any Borrower who owns the Property
or Properties described in the Instrument as “Trustor,” “Mortgagor,” or
“Grantor”, to or for the benefit of Lender as “Beneficiary,” “Mortgagee” or
“Grantee” for a Property, modified to reflect the laws of the state where the
Property is located and otherwise in form satisfactory to Lender and as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.
     “Junior Lender” means The Prudential Insurance Company of America, a New
Jersey corporation, or any subsequent holder of the Fixed B-1 Note and the
Floating B-2 Note.

5



--------------------------------------------------------------------------------



 



     “Lease” means any and all leasehold interests, including subleases and
tenancies following attornment, now or hereafter covering any part of a
Property.
     “Lender” means, collectively, The Prudential Insurance Company of America,
a New Jersey corporation and Prudential Mortgage Capital Company, LLC together
with their respective successors and assigns.
     “Lien” means any mortgage, deed of trust, deed to secure debt, pledge
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing), any conditional sale or other title
retention agreement, any financing lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction.
     “Loan” means the loan evidenced and secured by the Loan Documents.
     “Loan Documents” means this Agreement, the Notes, the Cash Management
Agreement, the Collateral Documents and any other document or certificate
executed and delivered by any Borrower to Lender in connection with the
transactions contemplated by this Agreement.
     “Loan to Value Ratio” shall have the meaning given to such term in the last
paragraph of Section 2.3.
     “Losses” means any claims, suits, liabilities (including strict
liabilities), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, and amounts paid
in settlement of whatever kind including attorneys’ fees (both in-house staff
and retained attorneys) and all other costs of defense.
     “Manager” means the property management company engaged by or on behalf of
Borrower to manage each Property.
     “Management Agreement” means individually and collectively the agreements
entered into for management of each Property.
     “Maturity Date” means March 5, 2012, or such earlier date on which the Loan
shall become due and payable pursuant to Section 5 of this Agreement or
otherwise.
     “Note” means, individually, any one of the Notes.
     “Notes” means, collectively, each of the Fixed Rate Notes and the Floating
Rate Notes.
     “Obligations” means all monetary and non-monetary obligations of every
nature of Borrower from time to time to be performed by Borrowers under any of
the Loan Documents, the Environmental Indemnities, and the ERISA Indemnities,
whether for principal, interest, fees, expenses, indemnification or otherwise.
     “Permitted Transferee” means (i) AMB Property Corporation; (ii) AMB
Property, L.P.; (iii) a Person controlled by or controlling AMB Property
Corporation or AMB Property, L.P., provided that (A) AMB Property, L.P. owns,
directly or indirectly, at least a ten percent (10%) ownership interest in each
Borrower, and (B) AMB Property, L.P. directly or indirectly manages and directs
the day-to-day activities of, and controls, each Borrower; and (iv) a Person
(including IJV) wholly-owned and controlled by GICR provided that the asset
manager, if any, retained is acceptable to Lender in its sole and absolute
discretion (provided, further, that any affiliate of AMB Property Corporation or
AMB Property, L.P.

6



--------------------------------------------------------------------------------



 



directly or indirectly controlled, managed and directed by AMB Property, L.P.
shall be deemed an acceptable asset manager) and Lender shall not unreasonably
withhold its approval of an institutional quality asset manager that (a) is
domiciled in the United States or whose domicile is otherwise acceptable to
Lender, in its reasonable discretion, (b) has institutional quality managerial
and operational capability and experience with similar industrial properties,
has financial strength and business reputation reasonably acceptable to Lender,
and (c) satisfies other requirements as reasonably determined by Lender
(including without limitation, if required by Lender, after a Secondary Market
Transaction, Lender shall have received a Rating Agency Confirmation with
respect to such asset manager).
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, joint stock companies, limited liability
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts, REITs or other organizations, whether
or not legal entities, and governments and agencies and political subdivisions
thereof.
     “Post Closing Obligations Letter” means that certain letter agreement of
even date herewith from Borrowers to Lender regarding certain post-closing
repair and obligations of Borrower.
     “Potential Event of Default” means a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default; provided no
Potential Event of Default shall be deemed to have occurred prior to Lender
giving any Borrower notice thereof if required by any applicable Loan Document.
     “Prepayment Premium” means the Fixed A-1 Prepayment Premium, the Fixed B-1
Prepayment Premium, the Floating A-2 Prepayment Premium, and/or the Floating B-2
Prepayment Premium, as applicable.
     “Processing Fee” means a non-refundable fee payable by Borrowers to Lender
as follows: (i) with respect to each Substitution, an amount equal to the
greater of (A) Twenty-Five Thousand Dollars ($25,000), or (B) the product
obtained by multiplying the Allocable Loan Amount for the Property being removed
from the Security Pool by one half of one percent (0.5%); and (ii) with respect
to each Release (other than by reason of Substitution in accordance with the
provisions of Section 4.1 of this Agreement), an amount equal to Ten Thousand
Dollars ($10,000). One half of such Processing Fee shall be fully earned and
non-refundable at the time of any Borrower’s application for such Substitution
or Release, and the remainder of such Processing Fee shall be fully earned and
non-refundable at the closing of such Substitution or Release.
     “Properties” means one or more of the Properties in the Security Pool.
     “Property” means a real property or real properties (including, without
limitation, all buildings, fixtures or other improvements located thereon), now
or hereafter included in the Security Pool, as more particularly set forth in
Exhibit B; provided that the term Property shall refer to an entire Property and
not individual buildings within a Property.
     “Proposed Property” means a property that any Borrower is proposing to
substitute into the Security Pool in accordance with the terms of Section 4.1
hereof.
     “Proposed Property Closing Documents” means the Instrument, the Assignment
of Leases, the Assignment of Permits, the Financing Statement, the Environmental
Indemnity, the ERISA Indemnity (if applicable), and all other instruments or
documents now or hereafter granting liens on the Proposed Property for the
benefit of Lender. Each such document shall be substantially in the form
delivered by the applicable Borrower at Closing, modified to reflect the laws of
the state where the

7



--------------------------------------------------------------------------------



 



Property is located and otherwise in form satisfactory to Lender. Proposed
Property Closing Documents shall also include such endorsements to the existing
Title Policies, or new Title Policies referencing the Proposed Property as
Lender shall require in its reasonable discretion and legal opinions of counsel
acceptable to Lender opining on the due authorization, execution, delivery,
enforceability and such other matters as Lender shall reasonably require with
respect to the Proposed Property Closing Documents and any other documents or
agreements executed by any Borrower in connection therewith.
     “Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., S&P,
and Dominion Bond Rating Service Limited or any successor thereto, and any other
nationally recognized statistical rating organization to the extent that any of
the foregoing have been or will be engaged by Lender or its designees in
connection with or in anticipation of a Secondary Market Transaction (each,
individually, a “Rating Agency”).
     “Rating Agency Confirmation” means a confirmation by each of the applicable
Rating Agencies which confirms that the taking of the action referenced therein
will not result in any qualification, withdrawal or downgrading of any existing
ratings of securities created in the applicable Secondary Market Transaction.
     “Release” shall have the meaning given to such term in Section 3.1.
     “Release Price” means, with respect to a Property (or Building, as
applicable), the product obtained by multiplying the Allocable Loan Amount for
the Property (or Building, as applicable) by: (i) if prior to and including such
Release, the Property known as Dock’s Corner is part of the Security Pool, one
hundred fifteen percent (115%) or (ii) if prior to and including such Release,
the Property known as Dock’s Corner is not part of the Security Pool, one
hundred ten percent (110%).
     “Rent Roll” means the standard rent roll by Property prepared for Borrowers
and the supplement thereto setting forth, to the extent not set forth in the
standard rent roll, each of the leases pertaining to the Property, and
containing the following information: (i) each tenant’s name and suite number,
(ii) the net rentable square footage covered by each lease, (iii) the annual
base rental rate per square foot per tenant, (iv) the annual base rent per
tenant, (v) all items of additional rent, (vi) the commencement and expiration
dates of each lease and any termination options, (vii) any option(s) to renew
and/or any option(s) to terminate granted to any tenant, (viii) the security
deposit held for each lease, (ix) any free rent and any other liquidated
monetary concessions granted to any tenant and any obligations of such tenant
assumed by the applicable Borrower, (x) the tenant’s reimbursement obligations
for operating expenses (triple net, modified gross, etc.) and (xi) any right of
first refusal or any right or option to purchase all or any portion of the
Properties granted thereunder. The Rent Roll shall be certified by an officer of
Borrowers and shall also include certified copies of all leases at the Property
or Proposed Property, as applicable, which have not previously been certified to
Lender.
     “Secondary Market Transaction” shall have the meaning given to such term in
Section 6.1.
     “Security Pool” means, collectively, all Properties on which Lender has a
Lien as security for the Loan, as the same may change from time to time in
accordance with the terms and conditions hereof. The Properties in the Security
Pool as of the date hereof are set forth on Exhibit B attached hereto.
     “Senior Lender” means Prudential Mortgage Capital Company, LLC, a Delaware
limited liability company and The Prudential Insurance Company of America, a New
Jersey corporation

8



--------------------------------------------------------------------------------



 



or the subsequent holders of the Fixed A-1 Note and Floating A-2 Note, each with
rights as may be allocated as between the holder Fixed A-1 Note and the Floating
A-2 Note in separate writing.
     “Single Purpose Entity” shall have the meaning given to such term on
Exhibit C attached hereto.
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “SPE Equity Owner” means AMB-SGP CIF ILLINOIS GP LLC.
     “Substitution” shall have the meaning given to such term in Section 4.1.
     “Title Company” means Chicago Title Insurance Company.
     “Title Policy” means each Lender’s ALTA (form B-1970, if available)
Lender’s Policy of title insurance in the aggregate amount of the Loan issued by
the Title Company (with reinsurance provided by Fidelity National Title
Insurance Company) to Lender, dated as of the time of recording of the
applicable Instruments (as the same may have been thereafter updated with
Lender’s consent), showing Lender as insured with a first priority lien on and
title to the Property vested fee simple in Borrower, with such endorsements as
are customary for multi-state, cross-collateralized commercial mortgage loans
(including, but not limited to, CLTA 100, 103.6, 103.7, 104.6, 108.8, 110.5,
110.9, 111.5, 116, 116.1 and 123.2 or the equivalent thereof, to the extent
available in the applicable state in which the Property is located) and in form
acceptable to Lender in its sole discretion.
     “Unisource Lease” means that certain Standard Industrial Lease dated for
reference purposes May 1, 1996 by and between Fairway Drive Venture, LLC (the
predecessor in interest to AMB-SGP CIF-California, LLC) and National Business
Services, Inc. doing business as Unisource Office Services as amended.
          1.3 Other Defined Terms. Certain other terms used in this Agreement
shall have the meaning ascribed to such terms elsewhere in this Agreement.
     Section 2. Sale or Encumbrance of Properties in Security Pool.
          2.1 Due on Sale or Encumbrance.
               (a) It shall be an Event of Default and, at the sole option of
Lender, Lender may accelerate the Obligations and the entire Obligations
(including any Prepayment Premium) shall become immediately due and payable, if
without Lender’s prior written consent (which may be withheld for any or no
reason including the possibility of an ERISA violation or the proposed
transferee’s failure to agree in writing to Lender increasing the interest
payable on the Obligations to any rate, changing any other terms (including
maturity) of the Obligations or Documents, or requiring the payment of a
transfer fee)(except pursuant to and in compliance with the provisions of
Sections 2.2, 2.3, 3.1 or 4.1 of this Agreement):
                    (i) if any Borrower shall sell, convey, assign, transfer,
dispose of or be divested of its title to, convey security title to any
Property, mortgage, encumber or cause to be encumbered (except for the
imposition of mechanics’ or materialmen’s liens) any Property or any interest
therein, in any manner or way, whether voluntary or involuntary; or

9



--------------------------------------------------------------------------------



 



                    (ii) subject to Section 2.2 below, in the event of any
merger, consolidation, sale, transfer, assignment, or dissolution involving all
or substantially all of the assets of any Borrower; or
                    (iii) subject to Section 2.2 below, in the event of the
assignment, transfer, pledge, voluntary or involuntary sale, or encumbrance (or
any of the foregoing at one time or over any period of time) of:
                         (1) ten percent (10%) or more of (1) the ownership
interest of any Borrower or SPE Equity Owner, regardless of the type or form of
entity of such Borrower or SPE Equity Owner, (2) the voting stock or ownership
interest of any corporation or limited liability company which is, respectively,
general partner or managing member of any Borrower or SPE Equity Owner or any
corporation or limited liability company directly or indirectly owning ten
percent (10%) or more of any such corporation or limited liability company,
(3) the ownership interests of any owner of ten percent (10%) or more of the
beneficial interests of any Borrower or SPE Equity Owner if such Borrower or SPE
Equity Owner is a trust; or
                         (2) any general partnership interest in (1) any
Borrower or SPE Equity Owner, (2) a partnership which is in any Borrower’s or
SPE Equity Owner’s chain of ownership and which is derivatively liable for the
obligations of such Borrower or SPE Equity Owner, or (3) any general partner who
has the right to participate directly or indirectly in the control of the
management or operations of any Borrower or SPE Equity Owner; or
                         (3) more than forty-nine percent (49%) of the total
direct or indirect legal or beneficial ownership interests in Borrower or SPE
Equity Owner; or
                         (4) any direct or indirect legal or beneficial
ownership interests in Borrower or SPE Equity Owner which results in a change in
control of Borrower or SPE Equity Owner.
                    (iv) subject to Section 2.2 below, in the event of the
conversion of any general partnership interest in any Borrower or SPE Equity
Owner to a limited partnership interest; or
                    (v) subject to Section 2.2 below, in the event of any
change, removal, or resignation of any general partner of any Borrower or SPE
Equity Owner; or
                    (vi) subject to Section 2.2 below, in the event of any
change, removal, addition or resignation of a managing member of any Borrower or
SPE Equity Owner; or
                    (vii) in the event of any assignment, transfer, pledge,
voluntary or involuntary sale, or encumbrance of any interest in Borrower by SPE
Equity Owner.
               (b) The provisions of Section 2.1(a) shall not apply to transfers
under any will or applicable law of descent. Further, the provisions of
Section 2.1(a) shall not operate to prohibit or apply to (x) the transfer, sale
or conveyance of publicly traded shares in AMB Property Corporation, (y) the
transfer, sale or conveyance of shares in AMB Property Holding Corporation so
long as (1) either AMB Property Corporation or AMB Property, L.P. (I) shall own,
directly or indirectly, at least a ten percent (10%) ownership interest in AMB
Property Holding Corporation, and (II) directly or indirectly controls, manages,
and directs AMB Property Holding Corporation, or (z) the transfer, sale or
conveyance of limited partnership interests in AMB Property, L.P. or AMB
Property II, L.P.

10



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if any such transfer results in any Person’s
direct or indirect interest in any SPE Equity Owner or Borrower exceeding
forty-nine percent (49%) and such Person’s direct and indirect interest in such
SPE Equity Owner or Borrower did not exceed forty-nine percent (49%) prior to
such transfer then prior to such transfer, Borrower shall, if requested by any
Rating Agency, deliver a non-consolidation opinion reasonably acceptable to
Lender.
          2.2 Permitted Transfers.
               (a) Notwithstanding Section 2.1(a) above, any Borrower may engage
in the transactions described below after at least thirty (30) days’ prior
written notice to Lender, provided that all of the following conditions are met:
(i) there is no Event of Default or Potential Event of Default under the Loan
Documents; (ii) the proposed transferee complies with and delivers an ERISA
certification and indemnification agreement in the form delivered by original
Borrowers in connection with the Loan (or, if the statements required by the
certification are not true with respect to the proposed transferee, Lender shall
have received such evidence as it may require in its sole discretion to
determine that the proposed transfer is not and would not render the Loan a
prohibited transaction under ERISA); (iii) the proposed transferee shall have
provided such information about the proposed transferee as is reasonably
requested by Lender; and (iv) payment by such Borrower or the proposed
transferee of (1) all third party out-of-pocket costs and expenses reasonably
incurred by Lender for the processing of said transfer, including a processing
fee (which shall be the only fee paid to Lender or any servicer of the Loan) of
$20,000.00 with respect to each such transfer if title to any Property is
transferred as the result of such transfer (it being understood that if multiple
Properties owned by one or more Borrowers are to be simultaneously transferred
to a single proposed transferee, the processing fee due in connection with such
transaction shall be $20,000.00 regardless of the number of Properties to be
transferred by such Borrower to such transferee), (2) any documentary stamp
taxes, intangibles taxes, mortgage taxes, recording fees, and other costs and
expenses required in connection with the transfer, (3) all other reasonable
third party costs and expenses (including reasonable attorneys’ fees and
expenses for Lender’s staff attorneys and outside counsel), and (4) any Rating
Agency fees and expenses, if applicable. Provided all of the foregoing
conditions are fulfilled with respect to each such transfer, and provided
further that (i) the guarantor (or a replacement guarantor acceptable to Lender)
of the Loan following such transfer maintains a net worth, as reasonably
determined by Lender, of at least $50 million (ii) counsel to transferee and the
replacement guarantors and indemnitors shall deliver to Lender opinion letters
relating to such transfer (including enforceability and nonconsolidation
opinions) in form and substance reasonably satisfactory to Lender:
          (1) A transfer of the direct or indirect interests in any Borrower
(other than the interests of an SPE Equity Owner in Borrower) and the direct or
indirect interest in any related SPE Equity Owner, if applicable, to a Permitted
Transferee; and
          (2) A transfer of one or more Properties to a Permitted Transferee;
provided that each of the conditions the following sections are satisfied:
2.3(b), 2.3(c), 2.3(d), 2.3(g), 2.3(j), 2.3(k), 2.3(m) (except that Borrower
shall only be required to deliver the REMIC opinion if requested by a Rating
Agency), 2.3(n), 2.3(o), and 2.3(p).
               (b) No violation of the provisions of Sections 2.1(a)(iii)(1),
2.1(a)(iii)(2), 2.1(a)(iii)(3), 2.1(a)(iii)(4), or 2.1(a)(vi) above shall occur
so long as (i) either AMB Property Corporation or AMB Property, L.P. (A) shall
own, directly or indirectly, at least a ten percent (10%) ownership interest in
each Borrower and (B)(1) is a managing member of each Borrower or (2) directly
or indirectly manages and directs the day-to-day activities of, and controls,
each Borrower, as reasonably determined by Lender, and (ii) the guarantor of the
Loan maintains a net worth, as reasonably determined by Lender, of at least
$50 million. Notwithstanding the foregoing, if any such transfer results

11



--------------------------------------------------------------------------------



 



in any Person’s direct or indirect interest in any Borrower exceeding forty-nine
percent (49%) and such Person’s direct and indirect interest in such Borrower
did not exceed forty-nine percent (49%) prior to such transfer then prior to
such transfer, Borrower shall, if requested by any Rating Agency, deliver a
non-consolidation opinion reasonably acceptable to Lender.
               (c) Consent by Lender to any one transfer shall not be deemed a
waiver of its right to require consent to further or future transfers.
Notwithstanding anything in this Agreement to the contrary, in no event shall
any SPE Equity Owner be permitted to assign, transfer, pledge, sell, or encumber
any of its interest in any Borrower.
          2.3 One-time Transfer. Notwithstanding Section 2.1, and so long as
there is no Event of Default or Potential Event of Default under the Loan
Documents, at any time following the first (1st) anniversary of the date of this
Agreement, Lender agrees, upon thirty (30) days’ prior written request, to
consent to one transfer of all of the Properties in the Security Pool (or all of
the direct or indirect interests in each SPE Equity Owner and Borrower (other
than the interests of any SPE Equity Owner in Borrower)) if:
               (a) the proposed transferee of the Properties is an unaffiliated
third party which, in the sole and absolute judgment of Lender, has substantial
financial capability and creditworthiness, reputation and experience in the
ownership, operation, management, and leasing of similar properties;
               (b) following such transfer, the proposed transferee, such
transferee’s affiliates’ or related entities’ credit obligations shall not
exceed Lender’s individual or related borrower limits as established by Lender
from time to time in its sole discretion;
               (c) the single purpose nature and bankruptcy remoteness of the
transferee shall be reasonably satisfactory to Lender;
               (d) if necessary in Lender’s reasonable discretion, the proposed
transferee enters into an asset management contract, for the Property with a
Person (i) having experience in the ownership, operation, management and leasing
of properties similar in character to the Property and (ii) satisfactory in all
respect to Lender;
               (e) at the time of transfer, the Loan to Value Ratio (defined
below) does not exceed sixty-five percent (65%); provided, however, that if the
foregoing requirement is not satisfied and Borrowers may, through the prepayment
of principal outstanding under the Loan (but only if such prepayment is
otherwise permitted pursuant to the terms of each Note), satisfy such
requirement, then Borrowers may pay down a portion of the outstanding principal
balance of the Loan which Lender determines is necessary to satisfy such
requirement (and paying any Prepayment Premium applicable thereto);
               (f) Borrowers pay Lender a non-refundable servicing fee in the
amount of $20,000 at the time of the request, and an additional fee equal to one
half of one percent (0.5%) of the outstanding principal balance of the Loan at
the time of the transfer, less the amount of the non-refundable servicing fee
previously paid to Lender;
               (g) at Lender’s option, Lender’s title policies are endorsed to
verify the first priority of the Loan Documents at Borrowers’ expense;

12



--------------------------------------------------------------------------------



 



               (h) the Debt Service Coverage Ratio (defined below) for the prior
twelve (12) months is at least 1.30 to 1.00; provided, however, that if the
foregoing requirement is not satisfied and Borrowers may, through the prepayment
of principal outstanding under the Loan (but only if such prepayment is
otherwise permitted pursuant to the terms of each Note), satisfy such
requirement, then Borrowers may pay down a portion of the outstanding principal
balance of the Loan which Lender determines is necessary to satisfy such
requirement (and paying any Prepayment Premium applicable thereto);
               (i) the Debt Service Coverage Ratio (as defined below, but based
on NOI as projected by Lender for the next succeeding twelve (12) months) is at
least 1.30 to 1.00; provided, however, that if the foregoing requirement is not
satisfied and Borrowers may, through the prepayment of principal outstanding
under the Loan (but only if such prepayment is otherwise permitted pursuant to
the terms of each Note), satisfy such requirement, then Borrowers may pay down a
portion of the outstanding principal balance of the Loan which Lender determines
is necessary to satisfy such requirement (and paying any Prepayment Premium
applicable thereto);
               (j) the proposed transferee, proposed guarantor and proposed
indemnitor, expressly assume all obligations under the Loan Documents and all
guarantees and indemnities arising from and after the date of the transfer and
execute any documents reasonably required by Lender and any documents required
by the Rating Agencies, and all of these documents are satisfactory in form and
substance to Lender and satisfactory to the Rating Agencies;
               (k) Lender reasonably approves the form and content of all
transfer documents, and Lender is furnished with a certified copy of the
recorded transfer documents;
               (l) if required by Lender, after a Secondary Market Transaction,
Lender shall have received a Rating Agency Confirmation with respect to such
Transfer;
               (m) counsel to the proposed transferee and the proposed
guarantors and indemnitors shall deliver to Lender and the Rating Agencies
opinion letters in substantially the same form as those delivered in connection
with the making of the Loan (including without limitation a non-consolidation
opinion and REMIC opinion) relating to such transfer in form and substance
reasonably satisfactory to Lender and satisfactory to the Rating Agencies;
               (n) the proposed transferee signs and delivers Lender’s then
current credit certification, which shall include a representation that the
transferee and all Persons holding any legal or beneficial interest whatsoever
in such proposed transferee are not included in, owned by, controlled by, acting
for or on behalf of, providing assistance, support, sponsorship, or services of
any kind to, or otherwise associated with any of the persons or entities
referred to or described in Executive Order 13224 – Blocking Property and
Prohibiting Transaction with Persons Who Commit, Threaten to Commit, or Support
Terrorism, as amended;
               (o) the proposed transferee complies with and delivers the ERISA
certification and indemnity agreement in the form delivered by original
Borrowers in connection with the Loan (or, if the statements required by the
certification are not true with respect to the proposed transferee, Lender shall
have received such evidence as it may require in its sole discretion to
determine that the proposed transfer is not and would not render the Loan a
prohibited transaction under ERISA); and

13



--------------------------------------------------------------------------------



 



               (p) Borrowers or the proposed transferee pay all fees, costs, and
expenses incurred by Lender in connection with the proposed transfer, including,
without limitation, all reasonable legal (for both outside counsel and Lender’s
staff attorneys) and accounting fees, title insurance fees, Rating Agency fees
and expenses, documentary stamps taxes, intangible taxes, mortgage taxes,
recording and filing costs and fees, and reasonable appraisal fees, whether or
not the transfer is actually consummated.
     The term “Loan to Value Ratio” shall mean the ratio, as reasonably
determined by Lender, of (i) the aggregate principal balance of all encumbrances
against the Properties in the Security Pool to (ii) the fair market value of the
Properties in the Security Pool. The term “Debt Service Coverage Ratio” shall
mean the ratio, as reasonably determined by Lender, calculated by dividing
(i) net operating income (“NOI”) by (ii) total annual debt service (“TADS”). NOI
is the gross annual income realized from operations of all Properties in the
Security Pool for the applicable twelve (12) month period after subtracting all
necessary and ordinary operating expenses (both fixed and variable) for that
twelve (12) month period (assuming for expense purposes only that all such
Properties are 95% leased and occupied if actual leasing is less than 95%),
including, without limitation, utilities, administrative, cleaning, landscaping,
security, repairs, and maintenance, ground rent payments, management fees, real
estate and other taxes (on a fully-assessed basis, except in jurisdictions where
taxes are not based on current assessed value, such as California, in which case
such taxes shall be based on actual tax bills), assessments and insurance, but
excluding deduction for federal, state and other income taxes, debt service
expenses, depreciation or amortization of capital expenditures, and other
similar non-cash items. Gross income shall be based on (1) the cash actually
received for the preceding twelve months (if gross income for the preceding
twelve months is being calculated) or (2) projected income based on leases in
place for the next succeeding twelve (12) months (if gross income for the next
succeeding twelve (12) months is being calculated) (and, to the extent that real
estate tax pass-throughs are included in such projected income, such taxes shall
be determined on a fully assessed basis to the extent that is the basis for
calculating the corresponding taxes that were used for projecting operating
expenses), and ordinary operating expenses shall not be prepaid. Documentation
of NOI and expenses shall be certified by an officer of the applicable Borrower
with detail satisfactory to Lender and shall be subject to the approval of
Lender. TADS shall mean the aggregate debt service payments for the applicable
twelve (12) months on the Loan and on all other indebtedness secured, or to be
secured, by any part of the Properties in the Security Pool, assuming at all
times, for purposes of calculating the Debt Service Coverage Ratio, that the
Floating Rate Notes bear interest at the weighted average interest rate of the
Fixed Rate Notes (weighted based on their respective outstanding principal
balances).
       Section 3. Lien Releases from the Security Pool.
          3.1 Lien Releases. Notwithstanding Section 2, commencing on August 14,
2007, any Borrower shall be entitled to obtain a release of Lender’s Liens under
the Collateral Documents relating to a Property or Building (a “Release”) in
accordance with the following, subject to satisfaction by such Borrower of each
and every condition precedent set forth in subsection 3.1(a).
               (a) The conditions precedent to Lender’s obligations under this
Section 3.1 are as follows:
                    (i) Lender shall have received at least thirty (30) days
prior written notice from such Borrower of the proposed Release and accompanying
partial repayment of the Loan (which shall be in an amount required by clause
(iv) below), and Borrowers shall pay to Lender the applicable Processing Fee for
the proposed for Release at the time of such Borrower’s application for the
Release. One-half (1/2) of the Processing Fee shall be fully earned and
non-refundable at the time of such

14



--------------------------------------------------------------------------------



 



Borrower’s application for such Release, and the remainder of the Processing Fee
shall be fully earned and non-refundable at the closing of such Release;
                    (ii) in connection with the partial prepayment of the Loan,
such Borrower shall identify the Building(s) or Property or Properties for which
a Release is requested;
                    (iii) no Event of Default or Potential Event of Default
shall then exist;
                    (iv) Borrowers shall have paid in full the Release Price
attributable to the particular Building(s), Property or Properties for which a
Release is being requested, plus all accrued and unpaid interest and any
applicable Prepayment Premium attributable thereto;
                    (v) Intentionally Omitted;
                    (vi) payment of the Release Price will not reduce the
outstanding principal balance of the Loan below Sixty-Five Million Dollars
($65,000,000.00);
                    (vii) if following the proposed Release, the Property known
as Dock’s Corner remains part of the Security Pool, payment of the Release Price
will not reduce the outstanding principal balance of the Loan below One Hundred
and Fifty Million Dollars ($150,000,000.00);
                    (viii) such Borrower shall provide evidence, in form and
substance satisfactory to Lender (as reasonably determined in accordance with
Lender’s then-customary standards), that for the next succeeding twelve
(12) months after giving effect to the proposed Release, as reasonably
determined by Lender at the time of the proposed release: (A) the Debt Service
Coverage Ratio shall be equal to or greater than the greater of (i) the Debt
Service Coverage Ratio immediately prior to such proposed Release or (ii) the
applicable Debt Service Coverage Ratio set forth in the table shown below, and
(B) the Loan to Value Ratio shall be equal to or less than the lesser of (i) the
Loan to Value Ratio immediately prior to such proposed Release or (ii) the
applicable Loan to Value Ratio set forth in the table below; provided, however,
that if one or more of the foregoing requirements is not satisfied and such
Borrower may, through the prepayment of principal outstanding under the Loan
(but only if such prepayment is otherwise permitted pursuant to the terms of
each Note), satisfy such requirements, then such Borrower may qualify for a
Release by paying down a portion of the outstanding principal balance of the
Loan which Borrower demonstrates to Lender (as reasonably determined in
accordance with Lender’s then customary standards) is necessary to satisfy such
requirements (and paying any Prepayment Premium applicable thereto); provided,
further, however, that Lender shall advise such Borrower of its determination
within fourteen (14) days after such Borrower submits to Lender, in detail
satisfactory to Lender, in its reasonable discretion, their written analysis of
the effect of the Release upon the foregoing requirements;

15



--------------------------------------------------------------------------------



 



                     PERCENT OF ORIGINAL LOAN AMOUNT   LOAN TO VALUE     DEBT
SERVICE                     OUTSTANDING AFTER   RATIO NOT     COVERAGE RATIO  
GIVING EFFECT TO SUCH PARTIAL RELEASE   GREATER THAN:     NOT LESS THAN:  
Greater than or equal to 80%
    70 %     1.25 to 1.00  
Less than 80% but greater than or equal to 60%
    65 %     1.35 to 1.00  
Less than 60% but greater than or equal to 40%
    60 %     1.45 to 1:00  
Less than 40% but greater than or equal to 21%
    55 %     1.50 to 1.00   Less than 21%   Partial Release Not Available

                    (ix) Lender shall receive, at Borrowers’ sole cost and
expense, such endorsement(s) to the Title Policy as Lender may deem reasonably
necessary to insure the Instrument(s) encumbering the Buildings and Properties
not so released remain valid liens against such Buildings and Properties
notwithstanding any such Release, subject only to such title exceptions as were
originally shown in the Title Policy;
                    (x) after giving effect to the Release, both of the
Building(s) and Property or Properties to be released and all remaining
Buildings and Properties in the Security Pool shall be in compliance with all
applicable laws, including, but not limited to, lot split and platting
requirements, building codes and subdivision, zoning and land use laws;
                    (xi) after giving effect to the Release, both the
Building(s), Property or Properties to be released and the remaining Buildings
and Properties in the Security Pool will constitute separate real estate tax
parcels and accordingly each will be separately taxed and assessed;
                    (xii) after giving effect to the Release, any Leases
encumbering the Building(s), Property or Properties to be released shall be
separate and independent of all Leases applicable to the remaining Buildings and
Properties in the Security Pool, and any Leases encumbering the remaining
Buildings and Properties shall not be dependent on or tied in any way to any
Lease on the Building(s), Property or Properties to be released;
                    (xiii) intentionally omitted; and
                    (xiv) prior to a Secondary Market Transaction, the date of
the proposed Release shall be not be within sixty (60) days of the date of any
planned Secondary Market Transaction as to which Lender has provided Borrower
with written notice specifying the date of such planned Secondary Market
Transaction (and provided such notice is provided to Borrower prior to Borrower
having provided Lender with notice of the proposed Release) and after a
Secondary Market Transaction, shall be at least sixty (60) days after such
Secondary Market Transaction.
     In addition to the Processing Fee applicable to a Lien release, Borrowers
shall pay, on or before the date any Release is granted, all third party,
out-of-pocket costs and expenses incurred by Lender in connection with any
requested Release, including, without limitation, all reasonable legal and
accounting fees, title fees, all Rating Agency fees and expenses, all reasonable
inspection fees, documentary stamp taxes, mortgage taxes, intangible taxes, and
recording and filing fees and costs, but excluding any additional fees,
including any fees payable to a servicer of the Loan. In the event that (i) any
Borrower, at any time after submittal of the notice to Lender under subsection
3.1, withdraws the Release request, or (ii) Borrower fails to meet the
conditions for such request for a Release (to the extent that Borrower is
required to meet specified conditions pursuant to this Agreement), then
Borrowers shall remain obligated to pay all third-party, out-of-pocket costs
incurred by Lender in connection with the Release request, including, without
limitation, all reasonable legal and accounting fees, title fees, reasonable
inspection fees, reasonable appraisal fees, documentary stamp taxes, mortgage
taxes, intangible taxes, and recording and filing fees and costs, which amounts
shall be payable to Lender within fifteen (15) days after such withdrawal or
failure to meet conditions.

16



--------------------------------------------------------------------------------



 



               (b) The Release Price shall be applied in such order as Lender
shall determine; provided, however, that so long as no Event of Default has
occurred, the applicable Borrower shall have the right, in its sole discretion,
to determine the allocation of the Release Price between (i) the Floating Rate
Notes and (ii) the Fixed Rate Notes; provided further that (i) payments
allocated to the Floating Rate Notes shall be applied pro rata to each of the
Floating Rate Notes based on their outstanding principal balance and
(ii) payments allocated to the Fixed Rate Notes shall be applied pro rata to
each of the Fixed Rate Notes based on their outstanding principal balance.
Notwithstanding anything contained herein to the contrary, no Release shall be
permitted if the associated prepayments would not otherwise be permitted
pursuant to the terms of the Notes.
               (c) Intentionally Omitted.
               (d) In addition, following a partial prepayment in connection
with a Release, the debt service payment on the Loan shall be adjusted downward
to reflect such partial principal payment.
               (e) Borrowers understand that the right of Release set forth in
this Section 3.1 is personal to the original Borrowers and any Permitted
Transferee, and Borrowers further understand and agree that the right of Release
set forth in this Section 3.1 shall not be available to any third-party
transferee under Section 2.3.
     Section 4. Substitution Rights in the Security Pool.
          4.1 Properties Substituted into the Security Pool. Notwithstanding
Section 2, at any time (1) commencing on August 14, 2007 but (2) prior to
March 14 2011, Borrowers shall have the right, on up to five (5) occasions
during the term of the Loan, to substitute one or more Proposed Properties for a
single Property in the Security Pool, and Lender shall release its Lien on such
Property then in the Security Pool (each such substitution and Lien release, a
“Substitution”), which Substitution shall be made subject to and in accordance
with the conditions and procedures set forth in this Section 4.1; provided,
however, that in no event shall the aggregate Allocable Loan Amount (as
determined by Lender) of the Properties released from the Security Pool in
connection with such substitutions exceed thirty-five percent (35%) of the
entire Loan amount (i.e., $106,750,000.00). The Substitution shall not give
Borrowers the right to borrow or re-borrow any additional funds under the Loan
Documents.
               (a) The conditions precedent to Lender’s obligations under
Section 4.1 are as follows:
                    (i) Lender’s receipt of a complete package of Due Diligence
Documents, as determined by Lender, with respect to the Proposed Property, which
Due Diligence Documents shall be satisfactory to Lender in all respects in
Lender’s sole discretion. In order to accommodate Borrowers’ desire to complete
a Substitution within forty-five (45) days after Lender’s receipt of a complete
Due Diligence Documents package therefor, together with the applicable
Processing Fee, Borrowers shall, as early as possible, provide written notice to
Lender of the intended Substitution and a complete Due Diligence Documents
package for the Proposed Property. The costs of preparation of the Due Diligence
Documents package and all necessary inspections shall be paid by Borrowers;
                    (ii) no Event of Default or Potential Event of Default shall
then exist;

17



--------------------------------------------------------------------------------



 



                    (iii) Borrowers shall provide evidence, in form and
substance satisfactory to Lender in its sole discretion, that for the next
succeeding twelve (12) months after giving effect to the Substitution (A) the
Debt Service Coverage Ratio shall be not less than the greater of (i) the Debt
Service Coverage Ratio immediately prior to the date of such Substitution or
(ii) 1.40 to 1.0, and (B) the Loan to Value Ratio shall be no greater than
seventy percent (70%); provided, however, that if one or more of the foregoing
requirements is not satisfied and Borrowers may, through the prepayment of
principal outstanding under the Loan (but only if such prepayment is otherwise
permitted pursuant to the terms of each applicable Note), satisfy such
requirements, then Borrowers may qualify for a Substitution by paying down a
portion of the outstanding principal balance of the Loan necessary to satisfy
such requirements (and paying any Prepayment Premium applicable thereto);
                    (iv) the Proposed Property shall have (A) a then-current
Appraised Value equal to or greater than the then-current Appraised Value of the
Property being released as part of the Substitution, both as reasonably
determined by Lender, and (B) NOI, as may be adjusted and determined in
accordance with Lender’s then standard underwriting practice which may include
reasonable reserves for capital expenditures with respect to the Proposed
Property and an estimate of the income which will actually be earned by the
Proposed Property for the next succeeding twelve (12) months, which is equal to
or greater than the NOI of the Property being released as part of the
Substitution, as may be adjusted and determined in accordance with Lender’s then
standard underwriting practice which may include reasonable reserves for capital
expenditures with respect to the Property being released and a reasonable
estimate of the income which will actually be earned by the Property being
released for the next succeeding twelve (12) months;
                    (v) Lender shall receive, at Borrowers’ sole cost and
expense, such endorsement(s) to the applicable Title Policy(ies) as Lender may
deem reasonably necessary to ensure the Instruments encumbering the Properties
not so released remain valid Liens against such properties notwithstanding any
such release of a Property, subject only to such title exceptions as were
originally shown in the applicable Title Policy(ies);
                    (vi) the proposed Substitution will not, when added to all
prior Substitutions effected by Borrowers pursuant to this Section 4.1 after the
date of this Agreement, cause the total number of Properties removed from the
Security Pool as a result of Substitutions during the term of the Loan to exceed
five (5);
                    (vii) Borrower shall demonstrate that the Proposed Property
is a fully constructed industrial bulk warehouse, distribution or generally
similar property which is similar in type and quality to the Property being
released, as reasonably determined by Lender; and the Leases for the Proposed
Property (including the Lease expiration profile for the Proposed Property) and
the credit of the tenants under the Leases for the Proposed Property shall be
generally similar to those of the Property being released as part of the
Substitution;
                    (viii) Borrower shall demonstrate that the Proposed Property
shall be not less than ninety percent (90%) leased to third-party tenants whose
terms have commenced and are paying rent with an average remaining lease term
satisfactory to Lender as reasonably determined by Lender, and free rent or
other rental concessions shall have been extinguished except as may otherwise be
approved in writing by Lender, and such tenants shall not be in default under
their Leases;
                    (ix) Borrower shall be demonstrate that the location
(including, without limitation, the character and demographics of the market
area) of the Proposed Property shall of equal to or superior quality than the
Property being released;

18



--------------------------------------------------------------------------------



 



                    (x) after giving effect to the substitution of the Proposed
Property in the Security Pool, not more than fifty percent (50%) of the
aggregate Appraised Values of all Properties (including the Proposed Property)
in the Security Pool shall be situated in any single metropolitan area;
                    (xi) the Proposed Property shall meet Lender’s then current
environmental, engineering, title/land use, leasing, legal, insurance and other
underwriting standards;
                    (xii) the Proposed Property shall be owned in fee simple and
shall not consist of any partial interests in a property, including, but not
limited to, partnership or joint venture interests;
                    (xiii) to the extent applicable to the Proposed Property,
all conditions that Borrowers were obligated to meet and satisfy in connection
with the Closing of the Loan and under the Loan Documents, or, if required by
Lender, the then-current closing requirements of a prudent institutional lender,
shall be satisfied with respect to the Proposed Property, including without
limitation, that (i) all Proposed Property Closing Documents (including, without
limitation, a Title Policy) and the Closing Certification, shall be satisfactory
to Lender and shall create a first priority Lien on the Proposed Property,
(ii) Lender receives satisfactory legal opinions from Borrowers’ counsel
(including customary opinions required in connection with the closing of a
loan), (iii) title to the Proposed Property shall be satisfactory in all
respects to Lender, and Lender shall have received a satisfactory survey,
(iv) Lender receives evidence that the Proposed Property complies with all
applicable governmental requirements, (v) construction of the Proposed Property
is complete and in accordance with the plans and specifications therefor,
(vi) all bills in connection with such construction have been paid in full, and
(vii) Borrowers’ current financial condition shall be reasonably satisfactory to
Lender;
                    (xiv) Borrowers shall pay to Lender, at the time of
Borrowers’ application for such Substitution, the applicable Processing Fee. One
half of such Processing Fee shall be fully earned and non-refundable at the time
of Borrowers’ application for the Substitution, and the remainder of such
Processing Fee shall be fully earned and non-refundable at the closing of such
substitution;
                    (xv) after a Secondary Market Transaction, Lender shall have
received, with respect to such Substitution, (A) a Rating Agency Confirmation
and (B) if requested by any Rating Agency, a REMIC opinion; and
                    (xvi) prior to a Secondary Market Transaction, the date of
the proposed Substitution shall be not be within sixty (60) days of the date of
any planned Secondary Market Substitution and after a Secondary Market
Transaction, shall be at least sixty (60) days after such Secondary Market
Transaction.
               (b) In addition to the satisfaction of the conditions precedent
set forth in subsection 4.1(a), Borrowers shall pay, on or before the date on
which the applicable Instrument is recorded against the Proposed Property, all
third-party, out-of-pocket costs and expenses incurred by Lender in connection
with any requested Substitution (including, without limitation, all reasonable
legal and accounting fees, all Rating Agency fees and expenses, reasonable
appraisal fees, title company fees, documentary stamp taxes, mortgage taxes,
intangible taxes, recording and filing fees and costs), but excluding any
additional fees, including any fees payable to a servicer of the Loan. Lender
shall be entitled to receive, and Borrowers shall be obligated to pay, the
entire amount of such third-party, out-of-pocket expenses (including, without
limitation, all reasonable legal and accounting fees, reasonable

19



--------------------------------------------------------------------------------



 



appraisal fees, title company fees, documentary stamp taxes, mortgage taxes,
intangible taxes, and recording and filing fees and costs) with respect to a
Proposed Property which is (i) withdrawn as a Substitution candidate by any
Borrower at any time after such Borrower’s application for such Substitution, or
(ii) fails to meet the applicable conditions for Substitution, which amounts
shall be paid to Lender within fifteen (15) days after such withdrawal or
failure to meet conditions.
               (c) Borrowers understand that the right of Substitution set forth
in this Section 4.1 is personal to the original Borrowers and any Permitted
Transferee, and no other entities shall have any rights under this Section 4.1,
and Borrowers further understand and agree that the right of Substitution set
forth in this Section 4.1 shall not be available to any third-party transferee
under Section 2.3.
     Section 5. Events of Default.
          5.1 Definition.
     If one or more of the following events shall have occurred and be
continuing:
                    (a) Any Borrower shall fail to pay when due any part of the
Indebtedness;
                    (b) Subject to subsection 5.4, any Borrower shall fail to
timely observe, perform or discharge any Obligation or any material obligations
on its part to be performed or observed under any other agreement relating to a
Property other than as described in subsections 5.1(a), (c), (d), (e), (f), (g),
(h) and (i), and any such failure shall remain unremedied for thirty (30) days
or such lesser period as may be otherwise specified in the applicable Loan
Document or agreement (the “Grace Period”) after notice to any Borrower of the
occurrence of such failure; provided, however, that Lender shall extend the
Grace Period up to an additional sixty (60) days (for a total of ninety
(90) days from the date of default) if (i) Borrower promptly commences and
diligently pursues the cure of such default and delivers (within the Grace
Period) to Lender a written request for more time and (ii) Lender determines in
good faith that (1) such default cannot reasonably be cured within the Grace
Period but can be cured within ninety (90) days after the default, (2) no lien
or security interest created by the Loan Documents will be impaired prior to
completion of such cure, and (3) Lender’s immediate exercise of any remedies
provided hereunder or by law is not necessary for the protection or preservation
of any of the Properties or Lender’s lien, security interest or security title;
                    (c) Any Borrower shall fail to timely observe, perform or
discharge any provision of any of the Loan Documents, the Environmental
Indemnity or the Fraudulent Conveyance Indemnity Agreement, and such failure
shall remain unremedied beyond the cure period, if any, specified in the
applicable agreement;
                    (d) Default by any Borrower after the expiration of all
applicable grace or cure periods under any agreement other than the Loan
Documents to which one or more of Borrowers is a party, which agreement relates
to the borrowing of money by any Borrower from any Person, and such default has
a material adverse effect upon any Borrower’s ability to perform or the value or
the operation of a Property, or the security for the Loan;
                    (e) Any representation or warranty made by any Borrower, in,
under or pursuant to the Loan Documents was false or misleading in any material
respect as of the date on which such representation or warranty was made or
deemed remade; provided, however, that if such Borrower remedies the factual
circumstances that created such false or misleading representation or

20



--------------------------------------------------------------------------------



 



warranty within thirty (30) days after the earlier to occur of any Borrower’s
discovery of such factual circumstances or Lender’s written notice of such false
or misleading representation or warranty, then no Event of Default shall be
deemed to exist;
                    (f) Any claim or Lien shall be filed against a Property or
any part thereof, whether or not such Lien shall be prior to the Instrument,
which shall be maintained for a period of thirty (30) days after any Borrower is
made or becomes aware of such claim or Lien without discharge, satisfaction or
adequate bonding;
                    (g) Any of the Loan Documents, the Environmental Indemnity
or the Fraudulent Conveyance Indemnity Agreement, at any time after their
respective execution and delivery and for any reason, other than an act or
omission of Lender, shall cease to be in full force and effect or be declared
null and void, or shall cease to constitute valid and subsisting liens and/or
valid and perfected security interests in and to a Property, or any Borrower
shall contest or deny in writing that it has any further liability or obligation
under any of the Loan Documents;
                    (h) Guarantor shall breach the Net Worth Covenant contained
in the Guaranty; or
                    (i) Borrower shall breach any of its covenants in
Section 8.23(a) or Section 8.23(b) or Section 8.23(d) of this Agreement.
THEN and in any such event Lender may, by written notice delivered to any
Borrower, declare Borrowers to be in default. Upon the occurrence of such event
and the giving of such notice where required, the same shall constitute an event
of default (an “Event of Default”).
Notwithstanding anything contained herein to the contrary, to the extent an
Event of Default occurs under Section 5.1(a) hereof, Lender shall not exercise
its remedies hereunder (except Lender’s right to collect Late Charges (as
defined in each Note) and interest at the Default Rate (as defined in each
Note)) if Borrower cures such Event of Default within five (5) days of any such
Event of Default; provided that Borrower shall only have the right to effectuate
such cure once every twelve (12) calendar months.
               5.2 Bankruptcy. It shall also constitute an Event of Default and
a bankruptcy default (a “Bankruptcy Default”) hereunder without the requirement
of any notice if one or more of the following events shall have occurred and be
continuing:
     (a) Any Borrower, or any general partner of any Borrower or any parent
company of such partner, or any manager or managing member of any Borrower, or
any other direct owner of a Property or any direct interest therein
(individually, an “Affected Party”, collectively, the “Affected Parties”),
generally fails to pay its debts as they become due or admits in writing its
inability to pay its debts, or makes a general assignment for the benefit of
creditors;
     (b) Any Affected Party commences any case, proceeding or other action
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeks to have an order for relief
entered against it as debtor, or seeks appointment of a receiver (a “Receiver”),
for it or for all or any substantial part of its property (collectively, a
“Proceeding”);

21



--------------------------------------------------------------------------------



 



     (c) Any Affected Party shall take any action to authorize any of the
actions set forth above in Section 5.2(b);
     (d) Any Proceeding is commenced against any Affected Party, and such
Proceeding (i) results in an entry of an order for relief against it which is
not fully stayed within seven (7) Business Days after the entry thereof, or
(ii) remains undismissed for an aggregate of forty-five (45) days (whether or
not consecutive); or
     (e) A Receiver shall have been appointed with respect to (i) any Affected
Party; or (ii) all or any substantial part of the property of any Affected
Party.
          5.3 Acceleration. Upon the occurrence of a Bankruptcy Default, all of
the Indebtedness shall become immediately due and payable together with any
prepayment fee due in accordance with the terms of the Notes, without
presentment, demand, protect or notice of any kind. Upon the occurrence of any
other Event of Default, Lender may at any time declare all of the Indebtedness
to be due and payable and the same shall thereupon become immediately due and
payable, together with any Prepayment Premium due in accordance with the terms
of the Notes, without any further presentment, demand, protect or notice of any
kind. Upon the occurrence of an Event of Default, Lender may, in its sole
discretion, also do any of the following:
               (a) in person, by agent, or by a Receiver, and without regard to
the adequacy of security, the solvency of any Borrower or the condition of the
Properties, enter upon and take possession of one or more of the Properties, or
any part thereof, in its own name and do any acts which Lender deems necessary
to preserve the value, marketability or rentability of such Properties; sue for
or otherwise collect the rents, issues and profits therefrom, including those
past due and unpaid, and apply the same, less costs and expenses of operation
and collection, including reasonable attorneys’ fees, against the Indebtedness,
all in such order as Lender may determine. The entering upon and taking
possession of said property, the collection of such rents, issues and profits
and the application thereof as aforesaid shall not cure or waive any default or
notice of default hereunder or invalidate any act done pursuant to such notice;
               (b) commence an action to foreclose (non-judicially or
judicially) one or more of the Instruments in the manner provided thereunder or
by law;
               (c) with respect to any Personalty (as defined in the applicable
Instrument), proceed as to both the real and personal property in accordance
with Lender’s rights and remedies in respect of the Property, or proceed to sell
said Personalty separately and without regard to the Land in accordance with
Lender’s rights and remedies as to personal property;
               (d) deliver to any Borrower a written declaration of default and
demand for sale, and a written notice of default and election to cause one or
more of the Properties to be sold, which notice Lender shall cause to be duly
filed for record.
          5.4 Definition of Materiality in Certain Circumstances. Lender hereby
confirms that for purposes of subsection 5.1(b) of this Agreement, an Event of
Default shall not exist for any breach of a “non-material obligation.” For
purposes of this subsection 5.4, a “non-material obligation” shall mean an
agreement the breach of which would not have a material adverse effect upon the
business, properties or condition (financial or otherwise) or the operations of
Borrowers as a whole, or upon the Security Pool, as a whole.

22



--------------------------------------------------------------------------------



 



          5.5 Multiple Obligations. Borrowers understand, acknowledge and agree
that each of the Notes is a separate and distinct legal obligation and that the
execution of a single Collateral Loan Agreement and references herein to the
“Loan” is for purposes of administrative convenience only. Borrowers further
understand, acknowledge and agree that the occurrence of an Event of Default
under any of the Notes or other Loan Documents shall constitute an Event of
Default under all other Notes and other Loan Documents and shall entitle Lender
to exercise all of its rights and remedies under all of the Loan Documents,
including, without limitation, accelerating the Maturity Date of any or all of
the Notes and foreclosing the liens of any or all of the Instruments in such
order and manner as Lender may elect in its sole and absolute discretion.
          5.6 Application of Proceeds. In the event of a foreclosure
(non-judicial or judicial) of any of the Instruments encumbering any of the
Properties, Borrowers agree that Lender shall have full and complete discretion
to apply any proceeds from the sale of the applicable Property, after payment of
any and all costs of foreclosure, attorneys’ and trustee’s fees, and after
satisfaction of the foreclosed obligation (any such remaining proceeds being
defined as the “Excess Proceeds”) to the prepayment or repayment (together with
applicable Prepayment Premium, if any) of the indebtedness evidenced by any of
the other Notes. Borrowers hereby irrevocably assign, transfer and convey to
Lender any and all of its right, title and interest in and to the Excess
Proceeds and consents to the prepayment or repayment of indebtedness herein
above provided. Borrowers hereby waive any right to require Lender to
(i) marshal any assets of any Borrower (including, without limitation, the
Properties), or (ii) any right to require a sale in inverse order of alienation
in the event of foreclosure of the liens and security interests created by the
Instruments or any of the other Loan Documents. Following an Event of Default,
all proceeds of payment or any other recovery on the collateral for the Loan,
including any payment or recovery on any Property, shall be applied to the
Indebtedness in such order and manner as Lender may elect in its sole and
absolute discretion.
     Section 6. Secondary Market Transactions.
          6.1 General. Borrower hereby acknowledges that Lender may in one or
more transactions (a) sell or securitize the Loan or portions thereof in one or
more transactions through the issuance of securities, which securities may be
rated by the Rating Agencies, (b) sell or otherwise transfer the Loan or any
portion thereof one or more times (including selling or assigning its duties,
rights or obligations hereunder or under any Loan Document in whole, or in part,
to a servicer and/or a trustee), (c) sell participation interests in the Loan
one or more times, (d) re-securitize the securities issued in connection with
any securitization, (e) further divide the Loan into additional separate notes
or components, (f) reallocate a portion of the Loan between the Fixed Rate
Notes, and/or (g) reallocate a portion of the Loan between the Floating Rate
Notes, (the transactions referred to in clauses (a) through (g) above, each a
“Secondary Market Transaction” and collectively “Secondary Market
Transactions”). With respect to any Secondary Market Transaction described in
clauses (e) – (g) above, (i) such notes and note components may be assigned
different principal amounts and interest rates, so long as immediately after the
effective date of such modification, the aggregate amount of, and the weighted
average of the interest rates payable under, the Loan and such component
note(s), equal the outstanding Obligations and weighted average interest rate of
the Notes, respectively, immediately prior to such modification, (ii) such notes
and note components may be assigned different principal amounts, so long as
immediately after the effective date of such modification, the aggregate amount
of each of the Fixed Rate Notes and the Floating Rate Notes equal the aggregate
amount of each of the Fixed Rate Notes and the Floating Rate Notes,
respectively, immediately prior to such modification, (iii) the principal
balance of the Fixed A-1 Note shall not be increased to an amount greater than
$176,000,000.00 and (iii) Borrower agrees to execute and deliver to Lender such
amendments to the Loan Documents, title insurance endorsements, legal opinions
and other customary loan documentation as Lender may reasonably require in
connection therewith.

23



--------------------------------------------------------------------------------



 



          6.2 Borrower Cooperation. Borrower shall execute and deliver to Lender
such documents, instruments, certificates, financial statements, assignments and
other writings, do such other acts and provide such information, and participate
in such meetings and discussions, in each case that are necessary to facilitate
the consummation of each Secondary Market Transaction.
          6.3 Financial Statements. Prior to a Secondary Market Transaction, at
Lender’s request, Borrower shall deliver the reports, statements, and items
required to be delivered pursuant to Section 3.15 of each Instrument within
twenty (20) days of the end of any calendar month. Following a Secondary Market
Transaction, if requested by Lender, Borrower shall deliver the reports,
statements, and items required to be delivered pursuant to Section 3.15 of each
Instrument on quarterly basis.
          6.4 Dissemination of Information. If Lender determines at any time to
participate in a Secondary Market Transaction, Lender may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
securities (collectively, the “Investors”), any Rating Agency rating such
securities, any organization maintaining databases on the underwriting and
performance of commercial loans, trustee, counsel, accountant, and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Loan, Borrower, any direct or indirect equity
owner of Borrower, any guarantor, any indemnitor and the Property, which shall
have been furnished by Borrower any affiliate of Borrower, any guarantor, any
indemnitor, or any party to any Loan Document, or otherwise furnished in
connection with the Loan, as Lender in its discretion determines necessary or
desirable.
          6.5 Change of Due Date. At any time prior to securitization of the
Loan by Lender, Lender shall have the right to change the Due Date to a day of
the month other than as set forth in the Note (such new date, the “New Due
Date”) on thirty (30) days notice to Borrower; provided, however, that any such
change in the Due Date: (i) shall not modify the amount of regularly scheduled
monthly principal and interest payments, except that the first payment of
principal and interest payable on the New Due Date shall be accompanied by
interest (as calculated under the Notes) for the period from the Due Date in the
month in which the New Due Date first occurs to the New Due Date and (ii) shall
extend the Maturity Date to the New Due Date occurring in March 2012.
          6.6 Borrower Indemnification. In connection with any Secondary Market
Transaction, Borrower shall indemnify (a) the Indemnified Parties and (b) the
party that has filed the registration statement relating to the Secondary Market
Transaction (the “Registration Statement”), each of its directors and officers
who have signed the Registration Statement and each Person that controls such
party within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, and the party named as depositor in any private placement
memorandum and each of its directors and officers who have signed the
Registration Statement and each Person that controls such party (collectively,
the “Underwriter Group”), for any Losses to which any of them may become subject
(i) insofar as the Losses arise out of or are based upon any untrue statement of
any material fact made by Borrower or Guarantor with respect to Borrower, its
affiliates, Guarantor, the Property, or the Manager, or arise out of or are
based upon the omission by Borrower or Guarantor to state therein a material
fact required to be stated in order to make such statements, in light of the
circumstances under which they were made, not misleading, or (ii) as a result of
any untrue statement of material fact in any of the financial statements of
Borrower or Guarantor or the failure to include in such financial statements any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. In addition, in
connection with the foregoing, Borrower agrees to reimburse the Indemnified
Party and the Underwriter Group for any legal or other expenses reasonably
incurred by the Indemnified Party and the Underwriter Group in connection with
investigating or defending the Losses.

24



--------------------------------------------------------------------------------



 



          6.7 No Cost to Borrower. Notwithstanding anything to the contrary
contained in this Section 6, Lender shall pay all costs and expenses relating to
a Secondary Market Transaction, except that Borrower shall pay its own
attorney’s fees and costs relating to any such Secondary Market Transaction.
     Section 7. Multi-Borrower and Multi-Property Provisions
          7.1 Use of Terms. All references to “Borrower” in this Agreement shall
be deemed to refer to one or more Borrower, as the context requires. All
references to “Property” in this Agreement shall be deemed to refer to one or
more of the properties identified on Exhibit B, as the context requires. It is
the intent of the parties hereto in making any determination under the Loan
Documents (including, without limitation, in determining whether (a) a breach of
a representation, warranty or a covenant has occurred, (b) there has occurred an
Event of Default, and (c) an event has occurred which would create recourse
obligations under the Note) that any breach, occurrence or event with respect to
any Borrower or Property shall be deemed to be a breach, occurrence or event
with respect to all Borrowers and all Properties, and that all Borrowers and/or
all Properties need not have been involved with or be the subject of such
breach, occurrence or event in order for the same to be deemed such a breach,
occurrence or event with respect to every Borrower, every Property, and the
Loan.
          7.2 Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets.
               (a) Borrower acknowledges that Lender has made the Loan to
Borrower upon the security of its collective interest in the Property and in
reliance upon the aggregate of the Property taken together being of greater
value as collateral security than the sum of each Property taken separately.
Borrower agrees that the Instruments are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Instruments shall constitute an Event of Default under each of the other
Instruments which secure the Note; (ii) an Event of Default under the Note or
this Agreement shall constitute an Event of Default under each Instrument;
(iii) each Instrument shall constitute security for the Note as if a single
blanket lien were placed on all of the Properties as security for the Note; and
(iv) such cross-collateralization shall in no event be deemed to constitute a
fraudulent conveyance.
               (b) To the fullest extent permitted by law, Borrower, for itself
and its successors and assigns, waives all rights to a marshalling of the assets
of Borrower, Borrower’s partners and others with interests in Borrower, and of
the Property, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Instruments, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Loan without any prior or different resort for collection or of the right
of Lender to the payment of the Indebtedness out of the net proceeds of the
Property in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Instruments, any equitable right otherwise
available to Borrower which would require the separate sale of any portion of
the Property or require Lender to exhaust its remedies against any Property or
any combination of the Properties before proceeding against any other Property
or combination of Properties; and further in the event of such foreclosure
Borrower does hereby expressly consents to and authorizes, at the option of
Lender, the foreclosure and sale either separately or together of any
combination of the Properties.

25



--------------------------------------------------------------------------------



 



          7.3 Joint and Several Liability. Each Borrower shall be jointly and
severally liable for payment of the Indebtedness and performance of all other
obligations of all Borrowers (or any of them) under this Agreement and any other
Loan Document.
     Section 8. Miscellaneous.
          8.1 Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Agreement, any loan document or of the Notes, or
consent to any departure by any Borrower therefrom, shall in any event be
effective without the written concurrence of Lender and Borrowers. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note and
Borrowers. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any Borrower in any case shall entitle any Borrower to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effective in accordance with this
Section 8.1 shall be binding upon each holder of the Notes at the time
outstanding, each future holder of the Notes, and, if signed by Borrowers, on
Borrowers. In the event of any inconsistency between the terms and conditions of
the other Loan Documents and this Agreement, the terms and conditions of this
Agreement shall control.
          8.2 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Potential Event of Default if such
action is taken or condition exists.
          8.3 Notices. Unless otherwise specifically provided herein, any
notice, request, demand, consent, approval, direction, agreement, or other
communication (any “notice”) required or permitted under this Agreement shall be
in writing and shall be validly given if sent by a nationally-recognized courier
that obtains receipts, delivered personally by a courier that obtains receipts,
or mailed by United States certified mail (with return receipt requested and
postage prepaid) addressed to the applicable person as follows:

         
 
  If to Borrowers:   AMB-SGP California, LLC,
 
      AMB-SGP CIF-California, LLC,
 
      AMB-SGP CIF-I, LLC,
 
      AMB-SGP Docks, LLC,
 
      AMB-SGP Georgia, LLC,
 
      AMB-SGP CIF-Illinois, L.P.,
 
      AMB-SGP TX/IL Sub, LLC
 
      c/o AMB Property Corporation
 
      Pier 1, Bay 1
 
      San Francisco, California 94111
 
      Attention: Gayle P. Starr, Senior Vice President
 
       
 
  With a copy of notices sent to Borrowers to:   MORRISON & FOERSTER LLP
 
      755 Page Mill Road
 
      Palo Alto, California 94304
 
      Attention: Philip J. Levine, Esq.

26



--------------------------------------------------------------------------------



 



         
 
  If to Lender:   PRUDENTIAL ASSET RESOURCES
 
      2200 Ross Avenue, Suite 4900 E
 
      Dallas, Texas 75201
 
      Attention: Asset Management — Vice President
 
      Reference Loan Nos. 706 107 030 / 706 107 029 / 706 107 031 / 406 107 028
 
       
 
  With a copy of notices sent to Lender to:   PRUDENTIAL MORTGAGE CAPITAL
COMPANY, LLC
 
      100 Mulberry Street, 8th Floor
 
      Gateway Center Four
 
      Newark, New Jersey 07102
 
      Attention: General Counsel
 
      Reference Loan Nos. 406 107 028
 
       
 
  With a copy of notices sent to Lender to:   THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA
 
      Four Embarcadero Center, Suite 2700
 
      San Francisco, California 94111
 
      Attention: Regional Counsel
 
      Reference Loan Nos. 706 107 030 / 706 107 029 / 706 107 031

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior written notice.
          8.4 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans hereunder and the execution
and delivery of the Notes.
          8.5 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of Lender or any holder of any Note in the exercise of any
power, right or privilege hereunder or under the Notes shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement and
the Notes are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
          8.6 Severability. In case any provision in or obligation under this
Agreement or the Notes shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
          8.7 Headings. Sections and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
          8.8 Applicable Law. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
(EXCEPT TO THE EXTENT SUCH OTHER LOAN DOCUMENT CONTAINS A

27



--------------------------------------------------------------------------------



 



CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCE IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
          8.9 Successors and Assigns; Subsequent Holders of Notes. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lender. The terms and provisions of this Agreement
shall inure to the benefit of any assignee or transferee of the Notes, and in
the event of such transfer or assignment, the rights and privileges herein
conferred upon Lender shall automatically extend to and be vested in such
transferee or assignee, all subject to the terms and conditions hereof.
Borrowers’ rights or any interest therein hereunder may not be assigned without
the prior written consent of Lender.
          8.10 Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial. All judicial proceedings arising out of or relating to this Agreement,
any Note or other Loan Document or any Obligation may be brought only in any
state or Federal court of competent jurisdiction in the State of Texas, and, by
execution and delivery of this Agreement, each Borrower accepts for itself and
in connection with its properties, generally and unconditionally, the
nonexclusive jurisdiction of the aforesaid courts and waives any defense of
forum non conveniens, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement, such Note, such other Loan
Document or such Obligation; provided, however, that Lender in its sole
discretion shall have the right to commence proceedings with respect to any
Collateral Document (and the Note governed by the laws of such state) in the
state where the Property secured by such Collateral Document is located. ALL
PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING ARISING OUT OR RELATING TO THIS AGREEMENT, ANY NOTE OR ANY
OBLIGATION. Each Borrower designates and appoints the Chief Financial Officer of
AMB Property, L.P. from time to time, with offices at c/o AMB Property
Corporation, Pier 1, Bay 1, San Francisco, California 94111, and such other
Persons as may hereafter be selected by each Borrower irrevocably agreeing in
writing to so serve, as its agent to receive on its behalf service of all
process in any such proceedings in any such court, such service being hereby
acknowledged by each Borrower to be effective and binding service in any
respect. A copy of any such process so served shall be mailed by registered mail
to such Borrower at its address provided in Section 8.3 above, except that
unless otherwise provided by applicable law, any failure to mail such copy shall
not affect the validity of service of process. If any agent appointed by any
Borrower refuses to accept service, each Borrower hereby agrees that service
upon it by mail shall constitute sufficient notice. Nothing herein shall affect
the right to serve process in any other manner permitted by law or shall limit
the right of Lender to bring proceedings against any Borrower in the courts of
any other jurisdictions.
          8.11 Counterparts. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same Agreement.
          8.12 Exhibits and Schedules. The exhibits and schedules annexed hereto
are incorporated herein and shall be a part of this Agreement.
          8.13 Confidentiality. Except as set forth in Section 6, each Borrower
and Lender shall each use reasonable efforts to keep confidential the terms and
conditions of the Loan and not to reveal such terms and conditions to any other
Person except for their respective officers, directors, attorneys, accountants,
auditors and consultants (each of which shall similarly agree to use such

28



--------------------------------------------------------------------------------



 



reasonable efforts), the investors in any Borrower, a potential investor
(whether by purchase, participation or syndication) in all or a portion of the
Loan (and, in connection therewith, to the officers, directors, attorneys,
accountants, auditors and consultants of each such potential investor), internal
disclosures in connection with its due diligence, or as may otherwise be
required by law or applicable regulations governing any Borrower or Lender. In
the event any disclosure is made, each Borrower and Lender agree that none of
them shall have any liability to the other or to any other person on account of
such disclosure. Furthermore, none of the Loan Documents which will be filed or
recorded in any public records shall contain any reference, directly or by
cross-reference, to the foregoing undertaking. Except as set forth Section 6,
any written publicity initiated by Lender with respect to the Loan shall be
subject to the approval of Borrowers prior to its release. Notwithstanding the
foregoing, with Borrower’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed, Lender shall have the right to
issue press releases, advertisements and other promotional materials describing
the Loan (including the amount and purpose of the Loan) and Lender’s
participation in the origination of the Loan or the Loan’s including in any
Secondary Market Transaction effectuated or to be effectuated by Lender,
provided that nothing herein shall restrict Lender’s rights set forth in
Section 6.4.
          8.14 Limited Recourse Liability. The provisions of Paragraphs 8, 9 and
10 of the Notes are incorporated into this Agreement as if such provisions were
set forth in their entirety in this Agreement.
          8.15 Leasing Rights of Borrowers. Except in accordance with Paragraph
7(a) of the Assignment of Leases, each Borrower covenants not to do any of the
following without the prior written consent of Lender: (i) alter, modify, amend
or change the terms of any Lease, or (ii) give any consent or permission or
exercise any option required or permitted by the terms of any Lease, or
(iii) waive any obligation required to be performed by any lessee under any
Lease, or (iv) execute, cancel or terminate any Lease, or (v) accept a surrender
of any Lease, or (vi) enter into any Lease after the date hereof.
          8.16 Co-Lenders
               (a) All copies of documents, reports, requests and other delivery
obligations of Borrower required hereunder shall be delivered by Borrower to
each Co-Lender.
               (b) Following the Closing Date (i) the liabilities of Lender
shall be several and not joint, and (ii) neither Co-Lender shall be responsible
for the obligations of the other Co-Lender. All indemnities by Borrower and
obligations for costs, expenses, damages or advances set forth herein shall run
to and benefit each Co-Lender.
          8.17 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary which may be contained in this Agreement, Lender and
any holder of any note representing all or any portion of the Loan
(“Noteholder”) shall have:
               (a) the right to call one annual meeting (at which meeting the
Lender and the other Noteholders who have similar rights under this
Section 8.17(a) may be permitted to attend, and any Noteholder may attend other
meetings at such other times as the Lender or other Noteholders who have similar
rights under this Section 8.17(a) may be entitled to have) with Borrower’s
management regarding the significant business activities and business and
financial developments of the Borrower, provided, however, that such meetings
shall not include discussions of environmental compliance programs or disposal
of Hazardous Materials (as defined in the Instrument). Consultation meetings
should occur at a mutually agreeable time and location; provided that the
Borrower shall be under no obligation to follow or implement any advice or
recommendations of Lender or any Noteholder

29



--------------------------------------------------------------------------------



 



at any such meeting. Otherwise, the Borrower shall not be required to hold any
other meetings with Lender or any Noteholder unless it demonstrates to the
reasonable satisfaction of the Borrower that other times (but not more
frequently than quarterly) are required under applicable law after the date of
this Agreement for Lender or any Noteholder to maintain its status as a “venture
capital operating company” (a “VCOC”) as such term is defined in the U.S.
Department of Labor Regulations codified at 29 C.F.R. Section 2510.3-101(d) (the
“Plan Asset Regulation”);
               (b) the right, in accordance with the terms of this Agreement,
subject to compliance with applicable laws and confidentiality obligations to
third parties, to examine the books and records of Borrower at any time upon
reasonable notice and to a reasonable extent; provided that the rights granted
in this Section 8.17(b) shall be exercised no more than once during any
twelve-month period or unless Lender or any Noteholder demonstrates to the
reasonable satisfaction of the Borrower that other times are required by
applicable law after the date of this Agreement for Lender or any Noteholder to
maintain its status as a VCOC; provided further that Lender’s rights under this
paragraph shall be at Lender’s cost unless Borrower is otherwise obligated to
pay such costs pursuant to the Loan Documents; and
               (c) the right, in accordance with the terms of this Agreement, to
receive all financial reports required hereunder; provided, however, the
obligation of the Borrower to deliver the materials described in this paragraph
shall be deemed satisfied if delivered by the Borrower to the Lender and any
Noteholder (it being understood that the Lender and any Noteholder shall be
entitled to distribute copies of such materials to each Lender or any Noteholder
who have rights under this paragraph).
     The aforementioned consultation rights are intended by Lender and each
Noteholder to satisfy the requirement of management rights for purposes of the
Department of Labor “plan assets” regulation 29 C.F.R., Section 2510.3-101.
     The rights described in this Section 8.17 may be exercised by Lender, any
Noteholder and any Person which is intended to qualify as a VCOC and owns
directly or indirectly, substantially all of the interests in Lender or any
Noteholder.
          8.18 Note Registration. The Borrowers shall maintain, or cause to be
maintained, (i) a copy of each assignment agreement delivered to it and (ii) a
registry within the meaning of US Treasury Regulation Section 5(f).103-1(c) (the
“Register”), in which it will register the name and address of Lender and the
name and address of each assignee of Lender under this Agreement, and the
principal amount of the Loans owing to each such Lender pursuant to the terms
hereof and each Assignment Agreement. The Borrowers shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary or any notation of ownership or other writing or any Note. The Register
shall be available for inspection by any Lender at the Borrowers’ principal
place of business, at any reasonable time and from time to time, upon reasonable
prior notice.
          8.19 Lender Discretion. The Junior Lender shall make all
determinations under Section 3 and Section 4, provided that the Junior Lender’s
determinations pursuant to Section 3 and Section 4 shall be subject to
confirmation by the Senior Lender. The Junior Lender shall be reasonable in
making all determinations under Section 3 or Section 4 of this Agreement acting
as it would for similar loans serviced for its own account; notwithstanding the
foregoing, to the extent required by Lender’s REMIC counsel, any co-lender
agreement, any pooling and servicing agreement or any similar agreement entered
into in connection with a Secondary Market Transaction, Lender’s determinations
shall be

30



--------------------------------------------------------------------------------



 



reasonable acting as would a reasonably prudent lender servicing, for its own
account, commercial mortgage loans similar to the Loan, in locations similar to
those of the Properties.
          8.20 Further Assurances. Borrower shall execute and deliver to Lender
such documents, instruments, certificates, assignments and other writings, and
do such other acts necessary, to (a) evidence, preserve and/or protect the
Property at any time securing or intended to secure the Indebtedness, and/or
(b) enable Lender to perfect, exercise and enforce Lender’s rights and remedies
under any Loan Document, as Lender shall reasonably require from time to time.
          8.21 Assignment of Loan Documents. If the entire outstanding
Obligations are repaid or prepaid in accordance with the Loan Documents, upon
not less than thirty (30) days written notice to Lender by Borrower and provided
that the Loan Documents continue to secure a bona fide obligation of Borrower,
Lender agrees, in lieu of a release of any portion of the Property from the lien
of the Instruments pursuant to this Agreement, to assign the Note, the
Instruments and the other Loan Documents, all without recourse, covenant or
warranty of any nature, express or implied, to any party designated by Borrower
(other than Borrower, an affiliate of Borrower or a nominee of Borrower)
provided that Borrower shall have first caused the same to be purchased (in the
event of a prepayment) for an amount equal to the outstanding Obligations
(including, without limitation, all unpaid principal, interest and any
prepayment penalty or premium due). In addition, any such assignment shall be
conditioned on the following: (a) payment by Borrower of (i) Lender’s reasonable
fees and an administrative fee for processing assignments of mortgages; (ii) the
reasonable expenses of Lender incurred in connection therewith; and
(iii) Lender’s reasonable attorney’s fees for the preparation, delivery and
performance of such an assignment; (b) if applicable, Borrower shall have caused
the delivery of an executed Statement of Oath under Section 275 of the New York
Real Property Law; (c) such an assignment is not then prohibited by any federal,
state or local law, rule, regulation, order, or by any other governmental
authority; and (d) Borrower shall provide such other items, information and
documents reasonably necessary in the determination of Lender to effectuate such
assignment. Borrower shall be responsible for all taxes, recording fees and
other charges payable in connection with any such assignments.
          8.22 Lender Statement of Loan Information. Lender hereby agrees to
execute and deliver to Borrower, within fifteen (15) business days after a
written request therefor, which request shall be limited to one time per any
twelve (12) month period, a statement confirming the outstanding principal
amount of each Note, the rate of interest payable under each Note and whether,
to Lender’s knowledge, there are any modifications to the Loan Documents.
          8.23 Additional Covenants.
               (a) Unisource Lease Termination. Borrower hereby covenants to
terminate or cause the termination of the Unisource Lease and any right of first
offer, right of first refusal, purchase option, right to receive any “Offer to
Purchase”, and any similar provision, contained therein by February 15, 2007.
               (b) Additional Unisource Lease Covenant. Borrower hereby
covenants not to take any action which could give rise to an obligation on
behalf of Borrower to deliver an “Offer to Purchase” (as defined in the
Unisource Lease) to the tenant under the Unisource Lease.
               (c) Cash Management. Borrower shall comply and cause Manager and
each of their respective affiliates to comply with the terms and provisions of
the Cash Management Agreement.

31



--------------------------------------------------------------------------------



 



               (d) Intentionally Omitted.
     Section 9. Prepayment. Borrower shall not be permitted at any time to
prepay all or any part of the Loan except as expressly provided in this
Section 9. No principal amount repaid may be reborrowed. Any capitalized terms
used in this Section 9 and not defined in this Agreement shall have their
respective meanings ascribed to them in the applicable Note.
          9.1 Additional Defined Terms.
               (a) The “Discount Rate” is the rate which, when compounded
monthly, is: (i) in the case of the Fixed A-1 Note, equivalent to the Treasury
Rate (defined below), when compounded semi-annually and (ii) in the case of the
Fixed B-1 Note, equivalent to the Treasury Rate (defined below) plus 50 basis
points, when compounded semi-annually.
               (b) The “Treasury Rate” is the semi-annual yield on the Treasury
Constant Maturity Series with maturity equal to the remaining weighted average
life of the Loan, for the week prior to the prepayment date, as reported in
Federal Reserve Statistical Release H.15 — Selected Interest Rates, conclusively
determined by Lender (absent a clear mathematical calculation error) on the
prepayment date. The rate will be determined by linear interpolation between the
yields reported in Release H.15, if necessary. If Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.
          9.2 Fixed A-1 Note.
               (a) The Fixed A-1 Note may be prepaid, commencing on February 14,
2009, in whole or in part, upon at least thirty (30) days’ (but not more than
ninety (90) days’) prior written notice to Lender and upon payment of all
accrued interest (and other amounts due under the Fixed A-1 Note) and a
prepayment premium (“Fixed A-1 Prepayment Premium”) equal to the greater of
(1) the product of (a) one percent (1%) of the principal amount being prepaid
multiplied by (b) the quotient of (i) the number of full months remaining until
the Maturity Date divided by (ii) the number of full months comprising the term
of the Loan, or (2) the Present Value of the Fixed A-1 Note (defined below) less
the amount of principal and accrued interest (if any) being prepaid, calculated
as of the prepayment date. The Fixed A-1 Prepayment Premium shall be due and
payable, except as provided in this Agreement, the Instrument, or as limited by
law, upon any prepayment of the Fixed A-1 Note, whether voluntary or
involuntary, and Lender shall not be obligated to accept any prepayment of the
Fixed A-1 Note unless it is accompanied by the Fixed A-1 Prepayment Premium (if
any), all accrued interest and all other amounts due under the Fixed A-1 Note.
Lender shall notify Borrower of the amount and calculation of the Fixed A-1
Prepayment Premium. Borrower agrees that (a) Lender shall not be obligated to
actually reinvest the amount prepaid in any Treasury obligation and (b) the
Fixed A-1 Prepayment Premium is directly related to the damages that Lender will
suffer as a result of the prepayment. The “Present Value of the Fixed A-1 Note”
shall be determined by discounting all scheduled payments remaining to the
Maturity Date attributable to the amount being prepaid at the Discount Rate
(defined above); provided that if the prepayment occurs on a date other than a
Due Date, the actual number of days remaining from the date of prepayment to the
next Due Date will be used to discount within such period. If any such
prepayment is not made on a Due Date, Borrower shall also pay to Lender interest
calculated at the Note Rate that would have accrued on such amount of the
Balance prepaid through and excluding the subsequent Due Date.
               (b) Notwithstanding the foregoing, the Fixed A-1 Note may be
prepaid, commencing on September 14, 2011, in an amount, which together with all
other amounts prepaid on the Fixed A-1 Note on or after September 14, 2011, does
not exceed one-half (1/2) of the

32



--------------------------------------------------------------------------------



 



principal balance of the Fixed A-1 Note on September 14, 2011, upon at least
thirty (30) days’ prior written notice to Lender and upon payment of all accrued
interest (and other amounts due under the Fixed A-1 Note, but there shall be no
Fixed A-1 Prepayment Premium assessed against Borrower by reason of such
prepayment). If any such prepayment is not made on a Due Date, Borrower shall
also pay to Lender interest calculated at the Note Rate that would have accrued
on such amount of the Balance prepaid through and excluding the subsequent Due
Date.
               (c) Notwithstanding the foregoing, commencing on January 14,
2012, Borrower may prepay the Fixed A-1 Note, in whole or in part, upon at least
thirty (30) days’ prior written notice to Lender and upon payment of all accrued
interest (and other amounts due under the Fixed A-1 Note, but there shall be no
Fixed A-1 Prepayment Premium assessed against Borrower by reason of such
prepayment). If any such prepayment is not made on a Due Date, Borrower shall
also pay to Lender interest calculated at the Note Rate that would have accrued
on such amount of the Balance prepaid through and excluding the subsequent Due
Date.
               (d) Notwithstanding the foregoing, in connection with any
prepayment resulting from Lender applying insurance or condemnation proceeds to
reduce the outstanding principal balance of the Fixed A-1 Note as provided in
the Loan Documents, so long as no Event of Default has occurred, no Fixed A-1
Prepayment Premium shall be due. No notice of prepayment shall be required under
the circumstance specified in the preceding sentence.
          9.3 Fixed B-1 Note.
               (a) The Fixed B-1 Note may be prepaid, commencing on February 14,
2009, in whole or in part, upon at least thirty (30) days’ (but not more than
ninety (90) days’) prior written notice to Lender and upon payment of all
accrued interest (and other amounts due under the Fixed B-1 Note) and prepayment
premium (“Fixed B-1 Prepayment Premium”) equal to the greater of (1) the product
of (a) one percent (1%) of the principal amount being prepaid multiplied by
(b) the quotient of (i) the number of full months remaining until the Maturity
Date divided by (ii) the number of full months comprising the term of the Loan,
or (2) the Present Value of the Fixed B-1 Note (defined below) less the amount
of principal and accrued interest (if any) being prepaid, calculated as of the
prepayment date. The Fixed B-1 Prepayment Premium shall be due and payable,
except as provided in this Agreement, the Instrument, or as limited by law, upon
any prepayment of the Fixed B-1 Note, whether voluntary or involuntary, and
Lender shall not be obligated to accept any prepayment of the Fixed B-1 Note
unless it is accompanied by the Fixed B-1 Prepayment Premium (if any), all
accrued interest and all other amounts due under the Fixed B-1 Note. Lender
shall notify Borrower of the amount and calculation of the Fixed B-1 Prepayment
Premium. Borrower agrees that (a) Lender shall not be obligated to actually
reinvest the amount prepaid in any Treasury obligation and (b) the Fixed B-1
Prepayment Premium is directly related to the damages that Lender will suffer as
a result of the prepayment. The “Present Value of the Fixed B-1 Note” shall be
determined by discounting all scheduled payments remaining to the Maturity Date
attributable to the amount being prepaid at the Discount Rate (defined above);
provided that if the prepayment occurs on a date other than a Due Date, the
actual number of days remaining from the date of prepayment to the next Due Date
will be used to discount within such period.
               (b) Notwithstanding the foregoing, the Fixed B-1 Note may be
prepaid, commencing on September 14, 2011, in an amount, which together with all
other amounts prepaid on the Fixed B-1 Note or after September 14, 2011, does
not exceed one-half (1/2) of the principal balance of the Fixed B-1 Note on
September 14, 2011, upon at least thirty (30) days’ prior written notice to
Lender and upon payment of all accrued interest (and other amounts due under the
Fixed B-1 Note, but there shall be no Fixed B-1 Prepayment Premium assessed
against Borrower by reason of such prepayment).

33



--------------------------------------------------------------------------------



 



               (c) Notwithstanding the foregoing, commencing on January 14,
2012, Borrower may prepay the Fixed B-1 Note, in whole or in part, upon at least
thirty (30) days’ prior written notice to Lender and upon payment of all accrued
interest (and other amounts due under the Fixed B-1 Note, but there shall be no
Fixed B-1 Prepayment Premium assessed against Borrower by reason of such
prepayment).
               (d) Notwithstanding the foregoing, in connection with any
prepayment resulting from Lender applying insurance or condemnation proceeds to
reduce the outstanding principal balance of the Fixed B-1 Note as provided in
the Loan Documents, so long as no Event of Default has occurred, no Fixed B-1
Prepayment Premium shall be due. No notice of prepayment shall be required under
the circumstance specified in the preceding sentence.
     9.4 Floating A-2 Note.
               (a) Commencing on August 14, 2007, the Floating A-2 Note may be
prepaid, in whole or in part, provided that:
                    (i) written notice of such prepayment is received by Lender
not less than thirty (30) days or more than ninety (90) days prior to the date
of such prepayment, which notice, once given, shall be irrevocable;
                    (ii) Borrower pays in full (A) all accrued interest and all
other sums due under the Floating A-2 Note, (B) all actual out-of-pocket costs
incurred by Lender in connection with such prepayment, and (C) if and to the
extent that the Reference Rate is then applicable in respect of the Floating A-2
Note, any prepayment of the Floating A-2 Note shall not be made other than on a
Due Date unless such prepayment is accompanied by the payment of a prepayment
fee (the “Floating A-2 Breakage Fee”) in an amount equal to the applicable
Interest Compensation Sum (if any); provided, however, that Lender shall not
have any obligation to cancel any contract that Lender or the Treasury
Department of Lender may have entered into in order to obtain the Reference Rate
prior to the maturity of such contract, and provided further that the amount due
as the Floating A-2 Breakage Fee shall be without duplication to amounts owed
pursuant to Paragraph 1(a)(v) of the Floating A-2 Note;
                    (iii) Borrower pays a prepayment premium (the “Floating A-2
Prepayment Premium”), which Floating A-2 Prepayment Premium shall be (A) in
addition to the outstanding principal balance of the Floating A-2 Note, accrued
interest due under the Floating A-2 Note, and any Floating A-2 Breakage Fee
under the Floating A-2 Note, and (B) calculated as follows:

      Date   Floating A-2 Prepayment Premium       On or after August 14, 2007
but prior to February 14, 2009   Floating A-2 Spread Maintenance       On or
after February 14, 2009   Zero

     “Floating A-2 Spread Maintenance” shall mean an amount equal to the product
of (i) eighty-one hundredths of one percent (0.81%), (ii) the principal amount
of the Floating A-2 Note being prepaid,

34



--------------------------------------------------------------------------------



 



and (iii) a fraction whose numerator is (a) the number of days remaining from
the date of prepayment to but excluding February 14, 2009 and whose denominator
is (b) 365.
               (b) Notwithstanding the foregoing, (i) no Floating A-2 Prepayment
Premium shall be due if the Floating A-2 Note is prepaid, in whole or in part,
on or after February 14, 2009, and (ii) if Lender has reasonably determined that
any amounts will actually become payable by Borrower pursuant to
Paragraph 1(a)(iv) or Paragraph 1(a)(v) of the Floating A-2 Note, then Borrower
shall be entitled to prepay the Floating A-2 Note in its entirety without
payment of any Floating A-2 Prepayment Premium within ninety (90) days after
written notification thereof from Lender.
               (c) All sums payable pursuant to Section 9.4(a) above shall also
be due and payable by Borrower upon demand in the event of any involuntary
prepayments or any acceleration of the Floating A-2 Note or any indebtedness
secured by the Instrument, unless no Event of Default has occurred and the
prepayment results from a condemnation or casualty loss. In the event that any
Floating A-2 Breakage Fee is due hereunder, Lender shall deliver to Borrower a
statement setting forth the amount and determination of the Floating A-2
Breakage Fee, and, provided that Lender shall have in good faith applied the
applicable formula, Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of manifest error. Lender shall not be obligated or required to have
actually reinvested the prepaid principal balance as a condition to receiving
the Floating A-2 Breakage Fee. In addition to the aforesaid Floating A-2
Breakage Fee and without waiving any prepayment condition, if, upon any such
prepayment, the aforesaid prior written notice has not been timely received by
Lender, and the prepayment is accepted by Lender, the Floating A-2 Breakage Fee
shall be increased by an amount equal to the lesser of (i) thirty (30) days’
unearned interest computed on the outstanding principal balance of the Floating
A-2 Note so prepaid and (ii) unearned interest computed on the outstanding
principal balance of the Floating A-2 Note so prepaid for the period from, and
including, the date of prepayment through the otherwise stated Maturity Date of
the Floating A-2 Note.
               (d) Except as otherwise expressly provided in Sections 9.4(a) and
9.4(b) above, the Floating A-2 Breakage Fee provided above shall be due, to the
extent permitted by applicable law, under any and all circumstances where all or
any portion of the Floating A-2 Note is paid prior to the Maturity Date, whether
such prepayment is voluntary or involuntary, even if such prepayment results
from Lender’s exercise of its rights upon Borrower’s default and acceleration of
the Maturity of the Floating A-2 Note (irrespective of whether foreclosure
proceedings have been commenced), and shall be in addition to any other sums due
hereunder or under any of the other Loan Documents. No tender of a prepayment of
the Floating A-2 Note with respect to which a Floating A-2 Breakage Fee or other
prepayment fee or reimbursement of costs is due shall be effective unless such
prepayment is accompanied by the applicable Floating A-2 Breakage Fee,
prepayment fee or cost reimbursement (if any).
               (e) Notwithstanding the foregoing, in connection with any
prepayment resulting from Lender applying insurance or condemnation proceeds to
reduce the outstanding principal balance of the Floating A-2 Note as provided in
the Loan Documents, so long as no Event of Default has occurred, no Floating A-2
Prepayment Premium shall be due. No notice of prepayment shall be required under
the circumstance specified in the preceding sentence.
     9.5 Floating B-2 Note.
               (a) Commencing on August 14, 2007, the Floating B-2 Note may be
prepaid, in whole or in part, provided that:

35



--------------------------------------------------------------------------------



 



                    (i) written notice of such prepayment is received by Lender
not less than thirty (30) days or more than ninety (90) days prior to the date
of such prepayment, which notice, once given, shall be irrevocable;
                    (ii) Borrower pays in full (A) all accrued interest and all
other sums due under the Floating B-2 Note, (B) all actual out-of-pocket costs
incurred by Lender in connection with such prepayment, and (C) if and to the
extent that the Reference Rate is then applicable in respect of the Floating B-2
Note, any prepayment of the Floating B-2 Note shall not be made other than on a
Due Date unless such prepayment is accompanied by the payment of a prepayment
fee (the “Floating B-2 Breakage Fee”) in an amount equal to the applicable
Interest Compensation Sum (if any); provided, however, that Lender shall not
have any obligation to cancel any contract that Lender or the Treasury
Department of Lender may have entered into in order to obtain the Reference Rate
prior to the maturity of such contract, and provided further that the amount due
as the Floating B-2 Breakage Fee shall be without duplication to amounts owed
pursuant to Paragraph 1(a)(v) of the Floating B-2 Note;
                    (iii) Borrower pays a prepayment premium (the “Floating B-2
Prepayment Premium”), which Floating B-2 Prepayment Premium shall be (A) in
addition to the outstanding principal balance of the Floating B-2 Note, accrued
interest due under the Floating B-2 Note, and any Floating B-2 Breakage Fee
under the Floating B-2 Note, and (B) calculated as follows:

      Date   Floating B-2 Prepayment Premium       On or after August 14, 2007
but prior to February 14, 2009   Floating B-2 Spread Maintenance       On or
after February 14, 2009   Zero

     “Floating B-2 Spread Maintenance” shall mean an amount equal to the product
of (i) one and thirty-five hundredths of one percent (1.35%), (ii) the principal
amount of the Floating B-2 Note being prepaid, and (iii) a fraction whose
numerator is (a) the number of days remaining from the date of prepayment to but
excluding February 14, 2009 and whose denominator is (b) 365.
               (b) Notwithstanding the foregoing, (i) no Floating B-2 Prepayment
Premium shall be due if the Floating B-2 Note is prepaid, in whole or in part,
on or after February 14, 2009, and (ii) if Lender has reasonably determined that
any amounts will actually become payable by Borrower pursuant to
Paragraph 1(a)(iv) or Paragraph 1(a)(v) of the Floating B-2 Note, then Borrower
shall be entitled to prepay the Floating B-2 Note in its entirety without
payment of any Floating B-2 Prepayment Premium within ninety (90) days after
written notification thereof from Lender.
               (c) All sums payable pursuant to Section 9.5(a) above shall also
be due and payable by Borrower upon demand in the event of any involuntary
prepayments or any acceleration of the Floating B-2 Note or any indebtedness
secured by the Instrument, unless no Event of Default has occurred and the
prepayment results from a condemnation or casualty loss. In the event that any
Floating B-2 Breakage Fee is due hereunder, Lender shall deliver to Borrower a
statement setting forth the amount and determination of the Floating B-2
Breakage Fee, and, provided that Lender shall have in good faith applied the
applicable formula, Borrower shall not have the right to challenge the

36



--------------------------------------------------------------------------------



 



calculation or the method of calculation set forth in any such statement in the
absence of manifest error. Lender shall not be obligated or required to have
actually reinvested the prepaid principal balance as a condition to receiving
the Floating B-2 Breakage Fee. In addition to the aforesaid Floating B-2
Breakage Fee and without waiving any prepayment condition, if, upon any such
prepayment, the aforesaid prior written notice has not been timely received by
Lender, and the prepayment is accepted by Lender, the Floating B-2 Breakage Fee
shall be increased by an amount equal to the lesser of (i) thirty (30) days’
unearned interest computed on the outstanding principal balance of the Floating
B-2 Note so prepaid and (ii) unearned interest computed on the outstanding
principal balance of the Floating B-2 Note so prepaid for the period from, and
including, the date of prepayment through the otherwise stated Maturity Date of
the Floating B-2 Note.
               (d) Except as otherwise expressly provided in Sections 9.5(a) and
9.5(b) above, the Floating B-2 Breakage Fee provided above shall be due, to the
extent permitted by applicable law, under any and all circumstances where all or
any portion of the Floating B-2 Note is paid prior to the Maturity Date, whether
such prepayment is voluntary or involuntary, even if such prepayment results
from Lender’s exercise of its rights upon Borrower’s default and acceleration of
the Maturity of the Floating B-2 Note (irrespective of whether foreclosure
proceedings have been commenced), and shall be in addition to any other sums due
hereunder or under any of the other Loan Documents. No tender of a prepayment of
the Floating B-2 Note with respect to which a Floating B-2 Breakage Fee or other
prepayment fee or reimbursement of costs is due shall be effective unless such
prepayment is accompanied by the applicable Floating B-2 Breakage Fee,
prepayment fee or cost reimbursement (if any).
               (e) Notwithstanding the foregoing, in connection with any
prepayment resulting from Lender applying insurance or condemnation proceeds to
reduce the outstanding principal balance of the Floating B-2 Note as provided in
the Loan Documents, so long as no Event of Default has occurred, no Floating B-2
Prepayment Premium shall be due. No notice of prepayment shall be required under
the circumstance specified in the preceding sentence.
          9.6 Application of Prepayments.
               (a) The prepayments shall be applied in such order as Lender
shall determine; provided, however, that so long as no Event of Default has
occurred, Borrower shall have the right, in its sole discretion, to determine
the allocation of prepayments between (i) the Floating Rate Notes and (ii) the
Fixed Rate Notes; provided further that (i) payments allocated to the Floating
Rate Notes shall be applied pro rata to each of the Floating Rate Notes based on
their outstanding principal balance and (ii) payments allocated to the Fixed
Rate Notes shall be applied pro rata to each of the Fixed Rate Notes based on
their outstanding principal balance. Notwithstanding the foregoing to the
contrary, no prepayment shall be permitted under this Section 9.6 if not
otherwise permitted pursuant to Sections 9.1 — 9.5.
     Section 10. Insurance.
          10.1 Property and Time Element Insurance. Borrower shall keep the
Property insured for the benefit of Borrower and Lender (with Lender named as
mortgagee) by (i) an “all risk” property insurance policy with an agreed amount
endorsement for Full Replacement Cost (defined below) without any coinsurance
provisions or penalties, or the broadest, subject to the limitations on
terrorism and earthquake coverage set forth in this Section 10.1, all-risks of
direct physical loss form of coverage commercially available, in an amount
sufficient to prevent Lender from ever becoming a coinsurer under the policy or
Laws (as defined each Instrument), and with a deductible not to exceed Fifty
Thousand Dollars ($50,000.00); provided, however that so long as the original
Borrower or a Permitted

37



--------------------------------------------------------------------------------



 




Transferee shall own the Property, such “all-risk” policy may have either (A) a
deductible not to exceed Two Hundred and Fifty Thousand Dollars ($250,000.00) or
(B) industry standard percentage deductibles (not in excess of ten percent) for
loss arising from catastrophic perils including earthquake, flood, windstorm and
other natural phenomenon; (ii) a policy or endorsement insuring against acts of
terrorism, (provided however, for so long as the Property is owned by the
original Borrower or a Permitted Transferee, if the Terrorism Risk Insurance Act
of 2002, Public Law 107-297 is no longer in effect, in no event shall Borrower
be obligated to spend an amount in excess of $215,000.00 per annum (such amount
is hereinafter, the “Terrorism Cost Cap”) and provided further in the event that
the cost to Borrower to maintain the terrorism insurance described in this
Section 10.1 (together with the terrorism insurance described in Section 10.2)
exceeds the Terrorism Cost Cap per annum, Borrower shall maintain so much
terrorism insurance described in this Section 10.1 and Section 10.2 as can be
maintained for the Terrorism Cost Cap per annum); (iii) [INTENTIONALLY DELETED];
(iv) a policy or endorsement providing business income insurance (including
business interruption insurance, extra expense insurance or rent insurance) on
an actual loss sustained basis in an amount equal to at least one (1) year’s
total income from the Property including all rents plus all other pro forma
rental annual income such as percentage rent and tenant reimbursements of fixed
and continuing operating expenses; (v) a policy or endorsement insuring against
damage by flood if the Property is located in a Special Flood Hazard Area
identified by the Federal Emergency Management Agency or any successor or
related government agency as a 100 year flood plain currently classified as
Flood Insurance Rate Map Zones “A”, “AO”, “AH”, “A1-A30”, “AE”, “A99”, “V”,
“V1-V30”, and “VE”, under which flood insurance has been made available under
the Flood Acts, in an amount equal to the lesser of (1) the Allocable Loan
Amount (as defined in the Loan Agreement) with respect to the Property or
(2) the maximum limit of coverage available for the Property under the Flood
Acts; (vi) a policy or endorsement covering against damage or loss from
(A) sprinkler system leakage and (B) boilers, boiler tanks, HVAC systems,
heating and air-conditioning equipment, pressure vessels, auxiliary piping, and
similar apparatus, in the amount reasonably required by Lender; (vii) during the
period of any construction, repair, restoration, or replacement of the Property,
a standard builder’s risk policy with extended coverage (or its equivalent) in
an amount at least equal to the Full Replacement Cost of such Property, and
worker’s compensation, in statutory amounts; and (viii) a policy or endorsement
covering against damage or loss by earthquake and other natural phenomenon in
the amounts reasonably required by Lender, if other institutional owners of real
property customarily carry insurance against damage or loss by earthquake for
properties which are similar in kind and similarly situated to the Property
(provided that, notwithstanding the foregoing, Borrower shall be required to
maintain earthquake insurance in amounts reasonably required by Lender with
respect to each Earthquake Building (as defined below) for which Borrower has
not (i) completed the seismic work identified in the Post Closing Obligations
Letter and (ii) delivered a PML report in form and substance reasonably
acceptable to Lender reflecting a PML of less than or equal to twenty percent
(20%)). “Full Replacement Cost” shall mean the one hundred percent (100%)
replacement cost of the Property, without allowance for depreciation and
exclusive of the cost of excavations, foundations, footings, and value of land,
and shall be subject to verification by Lender. Full Replacement Cost will be
determined, at Borrower’s expense, periodically (but at least five (5) business
days prior to policy expiration or renewal) by the insurance company or an
appraiser, engineer, architect, or contractor approved by said company and
Lender. “Earthquake Building” shall mean each of (i) 20640 — 20810 Fordyce
Avenue at the Property known as Carson, (ii) 48366 Milmont Ave at the Property
known as Milmont Page Business Center, (iii) 48340 Milmont Ave at the Property
known as Milmont Page Business Center, (iv) 48438 Milmont Ave. at the Property
known as Milmont Page Business Center, (v) 2960 — 2976 Alvarado Street at the
Property known as Alvarado Business Center, and (vi) 2992 — 2998 Alvarado Street
at the Property known as Alvarado Business Center.
          10.2 Liability and Other Insurance. Borrower shall maintain commercial
general liability insurance with per occurrence limits of $1,000,000, a
products/completed operations limit of $2,000,000, and a general aggregate limit
of $2,000,000, with an excess/umbrella liability policy

38



--------------------------------------------------------------------------------



 




of not less than $10,000,000 per occurrence and annual aggregate covering
Borrower, as direct insured, with Lender named as an additional insured, against
claims for bodily injury or death or property damage occurring in, upon, or
about the Property. In addition to any other requirements, such commercial
general liability and excess/umbrella liability insurance shall provide
insurance against acts of terrorism (provided that, for so long as the Property
is owned by the original Borrower or a Permitted Transferee, such terrorism
insurance together with the terrorism insurance required under Section 10.1
hereof shall not exceed the Terrorism Cost Cap per annum and provided further in
the event that the cost to Borrower to maintain the terrorism insurance
described in this Section 10.2 together with the terrorism insurance described
in Section 10.1 exceeds the Terrorism Cost Cap per annum, Borrower shall
maintain so much terrorism insurance described in Section 10.1 and Section 10.2
as can be maintained for the Terrorism Cost Cap per annum), or such coverage
shall be provided by separate policies or endorsements. The insurance policies
shall also include operations and blanket contractual liability coverage which
insures contractual liability under the indemnifications set forth in
Section 8.02 of the Instruments (but such coverage or the amount thereof shall
in no way limit such indemnifications). Upon request, Borrower shall also carry
additional insurance or additional amounts of insurance covering Borrower or the
Property as Lender shall reasonably require.
          10.3 Form of Policy. All insurance required under this Section 10
shall be fully paid for, non-assessable, and the policies shall contain such
provisions and endorsements as Lender shall reasonably require. The policies
shall be issued by insurance companies authorized to do business in the states
of each Property State (as defined in each Instrument), approved by Lender, and
must have and maintain (i) a current financial strength rating of “A-, VIII” (or
higher) from A.M. Best or equivalent (or if a rating by A.M. Best is no longer
available, a similar rating from a similar or successor service) and (ii) a
claims paying ability of “A” or better by at least two of the Rating Agencies
one of which shall be Standard & Poor’s; provided that if the required insurance
is issued by a syndicate of insurers, if (1) there are 4 or fewer members of the
syndicate, at least seventy-five (75%) of the coverage will be provided by
insurers having a claims paying ability rating by Standard & Poor’s not lower
than “A-” and the balance of the coverage is, in each case, with insurers having
a claims paying ability rating by Standard & Poor’s of not lower than “BBB” or
(2) there are 5 or more members of the syndicate, at least sixty (60%) of the
coverage will be provided by insurers having a claims paying ability rating by
Standard & Poor’s not lower than “A-” and the balance of the coverage is, in
each case, with insurers having a claims paying ability rating by Standard &
Poor’s of not lower than “BBB”; provided further that in each of the foregoing
clauses (1) or (2), the first loss risk is borne by the insurers having a claims
paying rating by Standard & Poor’s of not lower than “A-”. Notwithstanding the
foregoing in the preceding sentence, the insurance policies in place on the date
hereof which have been reviewed and approved by Lender are acceptable; provided
that such approval shall not extend to any replacement or renewal insurance
policy (unless the insurer with respect to each portion of such replacement or
renewal policy has a Standard & Poor’s claims paying rating which is equal to or
greater than that of the current insurer’s current Standard & Poor’s claims
paying rating with respect to such portion) or to any insurance policy which is
issued by an insurance company whose claims paying ability is downgraded after
the date hereof. In addition, all policies shall (i) include a standard
mortgagee clause, without contribution, in the name of Lender, (ii) provide that
they shall not be canceled, amended, or materially altered (including reduction
in the scope or limits of coverage) without at least thirty (30) days’ prior
written notice to Lender except in the event of cancellation for non-payment of
premium, in which case only ten (10) days’ prior written notice will be given to
Lender, and (iii) include a waiver of subrogation clause substantially
equivalent to the following: “The Company may require from the Insured an
assignment of all rights of recovery against any party for loss to the extent
that payment therefor is made by the Company, but the Company shall not acquire
any rights of recovery which the Insured has expressly waived prior to loss, nor
shall such waiver affect the Insured’s rights under this policy.”

39



--------------------------------------------------------------------------------



 




          10.4 Original Policies. Borrower shall deliver to Lender (i) original
or certified copies of all policies (and renewals) required under this
Section 10 and (ii) receipts evidencing payment of all premiums on such policies
(or letter evidencing payment from an authorized agent) and evidence of policy
renewal (or evidence of substitute coverage) at least five (5) days prior to
policy expiration. If original and renewal policies are unavailable or if
coverage is under a blanket policy, Borrower shall deliver duplicate originals,
or, if unavailable, original ACORD 27 and ACORD 25-S certificates (or equivalent
certificates) evidencing that such policies are in full force and effect
together with certified copies of the original primary policies once issued by
the insurance carrier.
          10.5 General Provisions. Borrower shall not carry separate or
additional insurance concurrent in form or contributing in the event of loss
with that required under this Section 10 unless endorsed in favor of Lender as
per this Section 10 and approved by Lender in all respects. In the event of
foreclosure of this Instrument or other transfer of title or assignment of the
Property in extinguishment, in whole or in part, of the Obligations, all right,
title, and interest of Borrower in and to all policies of insurance then in
force regarding the Property and all proceeds payable thereunder and unearned
premiums thereon shall immediately vest in the purchaser or other transferee of
the Property. No approval by Lender of any insurer shall be construed to be a
representation, certification, or warranty of its solvency. No approval by
Lender as to the amount, type, or form of any insurance shall be construed to be
a representation, certification, or warranty of its sufficiency. Borrower shall
comply with all insurance requirements and shall not cause or permit any
condition to exist which would be prohibited by any insurance requirement or
would invalidate the insurance coverage on the Property.
          10.6 Waiver of Subrogation. Borrower and Lender each waive and release
the other from any and all liability or responsibility to the other or anyone
claiming by, through or under them by way of subrogation or otherwise for any
liability or loss resulting from or relating to any damage to the Property
caused by fire or any other casualty, even if such fire or other casualty shall
have been caused by the fault or negligence of the other party or anyone for
whom such party may be responsible.
[Signature pages follow]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by a duly
authorized officer of each of Borrower and Lender as of the date first above
written.

              BORROWERS:
 
            AMB-SGP CALIFORNIA, LLC,     a Delaware limited liability company
 
       
 
  By:   AMB-SGP Operating Partnership, a Delaware limited
 
      partnership, its sole member

         
 
  By:   AMB Property, L.P., a Delaware limited
 
      partnership, its general partner

         
 
  By:   AMB Property Corporation,
 
      a Maryland corporation, its general partner

         
 
  By:   /s/ Gayle P. Starr 
 
     
 
 
      Name: Gayle P. Starr
 
      Title: Senior Vice President

              AMB-SGP CIF-CALIFORNIA, LLC,     a Delaware limited liability
company
 
       
 
  By:   AMB-SGP Operating Partnership, a Delaware limited
 
      partnership, its sole member

         
 
  By:   AMB Property, L.P., a Delaware limited
 
      partnership, its general partner

         
 
  By:   AMB Property Corporation,
 
      a Maryland corporation, its general partner

         
 
  By:   /s/ Gayle P. Starr 
 
     
 
 
      Name: Gayle P. Starr
 
      Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



              AMB-SGP CIF-I, LLC,     a Delaware limited liability company
 
       
 
  By:   AMB-SGP Operating Partnership, a Delaware limited
 
      partnership, its sole member

         
 
  By:   AMB Property, L.P., a Delaware limited
 
      partnership, its general partner

         
 
  By:   AMB Property Corporation,
 
      a Maryland corporation, its general partner

         
 
  By:   /s/ Gayle P. Starr 
 
     
 
 
      Name: Gayle P. Starr
 
      Title: Senior Vice President

              AMB-SGP DOCKS, LLC,     a Delaware limited liability company
 
       
 
  By:   AMB-SGP Operating Partnership, a Delaware limited
 
      partnership, its sole member

         
 
  By:   AMB Property, L.P., a Delaware limited
 
      partnership, its general partner

         
 
  By:   AMB Property Corporation,
 
      a Maryland corporation, its general partner

         
 
  By:   /s/ Gayle P. Starr 
 
     
 
 
      Name: Gayle P. Starr
 
      Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



              AMB-SGP GEORGIA, LLC,     a Delaware limited liability company
 
       
 
  By:   AMB-SGP Operating Partnership, a Delaware limited
 
      partnership, its sole member

         
 
  By:   AMB Property, L.P., a Delaware limited
 
      partnership, its general partner

         
 
  By:   AMB Property Corporation,
 
      a Maryland corporation, its general partner

         
 
  By:   /s/ Gayle P. Starr 
 
     
 
 
      Name: Gayle P. Starr
 
      Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



              AMB-SGP CIF-ILLINOIS, L.P.,     a Delaware limited partnership
 
       
 
  By:   AMB SGP CIF-Illinois GP LLC, a Delaware limited liability
 
      company, its general partner

         
 
  By:   AMB Property II, L.P., a Delaware limited      partnership, its sole
member

         
 
  By:   Texas AMB I, LLC, a Delaware limited liability
 
      company, its general partner

         
 
  By:   AMB Property Holding Corporation,
 
      a Maryland corporation, its sole member

         
 
  By:   /s/ Gayle P. Starr 
 
     
 
 
      Name: Gayle P. Starr
 
      Title: Senior Vice President

              AMB-SGP TX/IL SUB, LLC     a Delaware limited liability company
 
       
 
  By:   AMB SGP TX/IL, L.P., a Delaware limited partnership, its sole member

         
 
  By:   AMB Property II, L.P., a Delaware limited     partnership, its general
partner

         
 
  By:   Texas AMB I, LLC, a Delaware limited liability
 
      company, its general partner

         
 
  By:   AMB Property Holding Corporation,
 
      a Maryland corporation, its sole member

         
 
  By:   /s/ Gayle P. Starr 
 
     
 
 
      Name: Gayle P. Starr
 
      Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,         a New
Jersey corporation    
 
           
 
  By:   /s/ Frederick Van Overbeek    
 
     
 
Name: Frederick Van Overbeek    
 
      Title: Vice President    
 
                PRUDENTIAL MORTGAGE CAPITAL COMPANY, LLC,         a Delaware
limited liability company    
 
           
 
  By:   /s/ Richard Jarocki     
 
     
 
Name: Richard Jarocki    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Allocable Loan Amounts

                                                                               
                                              Allocable                 Prop.  
            Building           %       Loan   Fixed A-1   Floating A-2   Fixed
B-1   Floating B-2 #   Address   City   State   Type   NRA   Office   Submarket
  Amount   Loan   Loan   Loan   Loan   1    
Docks
                                                                               
200 Docks Corner
Road
  South Brunswick   NJ   Bulk Warehouse     1,205,623       3 %   South
Brunswick   $ 47,047,000     $ 24,680,000     $ 6,170,000     $ 12,958,000     $
3,239,000          
 
                                                                          2    
JFK Airgate                                                                    
   
151-02 132nd St
  Jamaica   NY   Warehouse     65,363       24 %   JFK Airgate   $ 5,879,000    
$ 3,084,000     $ 771,000     $ 1,619,000     $ 405,000          
150-10 132nd Ave
  Jamaica   NY   Warehouse     66,135       42 %   JFK Airgate   $ 6,489,000    
$ 3,404,000     $ 851,000     $ 1,787,000     $ 447,000          
152-02 Baisley
Boulevard
  Jamaica   NY   Warehouse     72,952       28 %   JFK Airgate   $ 7,124,000    
$ 3,737,000     $ 934,000     $ 1,962,000     $ 491,000          
150-06 133rd Ave
  Jamaica   NY   Office     24,724       98 %   JFK Airgate   $ 4,846,000     $
2,541,000     $ 636,000     $ 1,335,000     $ 334,000           JFK Airgate
Total     229,174       38 %   JFK Airgate   $ 24,338,000     $ 12,766,000     $
3,192,000     $ 6,703,000     $ 1,677,000          
 
                                                                          3    
Emery, Southfield 235/245 & V                                                  
                 
205 Southfield
Parkway
  Forest Park   GA   Warehouse     77,825       26 %   Atlanta Airport   $
3,936,000     $ 2,065,000     $ 516,000     $ 1,084,000     $ 271,000          
235 Southfield
Parkway
  Forest Park   GA   Warehouse     132,360       18 %   Atlanta Airport   $
5,327,000     $ 2,794,000     $ 699,000     $ 1,467,000     $ 367,000          
245 Southfield
Parkway
  Forest Park   GA   Bulk Warehouse     137,430       4 %   Atlanta Airport   $
5,003,000     $ 2,625,000     $ 656,000     $ 1,378,000     $ 344,000          
220 Southfield
Parkway
  Forest Park   GA   Bulk Warehouse     125,000       6 %   Atlanta Airport   $
4,233,000     $ 2,221,000     $ 555,000     $ 1,166,000     $ 291,000          
105 Southfield
Parkway
  Forest Park   GA   Light Industrial     93,440       15 %   Atlanta Airport  
$ 4,476,000     $ 2,348,000     $ 587,000     $ 1,233,000     $ 308,000        
 
 
                                                                               
Southfield / KRDC
Industrial                                                                    
277 Southfield
Parkway
  Forest Park   GA   Light Industrial     49,217       57 %   Atlanta Airport  
$ 2,950,000     $ 1,548,000     $ 387,000     $ 812,000     $ 203,000          
5165 Kennedy Road
  Forest Park   GA   Bulk Warehouse     297,000       4 %   Atlanta Airport   $
8,062,000     $ 4,229,000     $ 1,058,000     $ 2,220,000     $ 555,000        
 
5445 Old Dixie
Highway
  Forest Park   GA   Bulk Warehouse     134,500       8 %   Atlanta Airport   $
4,621,000     $ 2,424,000     $ 606,000     $ 1,273,000     $ 318,000          
5690 Southfield
Court
  Forest Park   GA   Warehouse     122,400       7 %   Atlanta Airport   $
5,063,000     $ 2,656,000     $ 664,000     $ 1,394,000     $ 349,000  

A-1



--------------------------------------------------------------------------------



 



                                                                               
                                              Allocable                 Prop.  
            Building           %       Loan   Fixed A-1   Floating A-2   Fixed
B-1   Floating B-2 #   Address   City   State   Type   NRA   Office   Submarket
  Amount   Loan   Loan   Loan   Loan        
5673 Old Dixie
Highway
  Forest Park   GA   Light Industrial     34,288       30 %   Atlanta Airport  
$ 1,847,000     $ 969,000     $ 242,000     $ 509,000     $ 127,000          
5651 Old Dixie
Highway
  Forest Park   GA   Light Industrial     34,288       17 %   Atlanta Airport  
$ 1,574,000     $ 826,000     $ 207,000     $ 433,000     $ 108,000          
114 Southfield
Parkway
  Forest Park   GA   Light Industrial     60,264       31 %   Atlanta Airport  
$ 2,888,000     $ 1,515,000     $ 379,000     $ 795,000     $ 199,000          
150 Penney Road
  Forest Park   GA   Warehouse     48,718       17 %   Atlanta Airport   $
2,093,000     $ 1,096,000     $ 274,000     $ 580,000     $ 143,000          
Emery, Southfield 235/245 & V / Southfield / KRDC Industrial Total     1,346,730
      13 %   Atlanta Airport     $52,073,000       $27,316,000       $6,830,000
      $14,344,000       $3,583,000          
 
                                                                          4    
Northbrook                                                                    
3350-3600 Woodhead Dr.
  Northbrook   IL   Warehouse     68,244       14 %   Chicago North Cook   $
1,940,000     $ 1,018,000     $ 254,000     $ 534,000     $ 134,000          
 
                                                                          5    
Elk Grove Village                                                              
     
1500 Greenleaf Ave
  Elk Grove Village   IL   Warehouse     29,633       14 %   Chicago O’Hare   $
808,000     $ 424,000     $ 106,000     $ 222,000     $ 56,000          
1281 Arthur Ave
  Elk Grove Village   IL   Warehouse     35,908       10 %   Chicago O’Hare   $
1,084,000     $ 569,000     $ 142,000     $ 298,000     $ 75,000          
1455 Estes Ave
  Elk Grove Village   IL   Warehouse     62,500       6 %   Chicago O’Hare   $
2,481,000     $ 1,302,000     $ 325,000     $ 683,000     $ 171,000          
1450 Greenleaf Ave
  Elk Grove Village   IL   Warehouse     35,493       10 %   Chicago O’Hare   $
1,097,000     $ 575,000     $ 144,000     $ 302,000     $ 76,000          
1550 Greenleaf
  Elk Grove Village   IL   Warehouse     50,695       9 %   Chicago O’Hare   $
1,627,000     $ 854,000     $ 213,000     $ 448,000     $ 112,000           Elk
Grove Total             214,229       9 %   Chicago O’Hare   $ 7,097,000     $
3,724,000     $ 930,000     $ 1,953,000     $ 490,000          
 
                                                                          6    
Itasca
                                                                               
1131-1139 Bryn Mawr
  Itasca   IL   Warehouse     125,955       5 %   Chicago O’Hare   $ 5,883,000  
  $ 3,086,000     $ 772,000     $ 1,620,000     $ 405,000          
1141-1149 W Bryn
Mawr
  Itasca   IL   Warehouse     93,211       5 %   Chicago O’Hare   $ 3,474,000  
  $ 1,822,000     $ 456,000     $ 957,000     $ 239,000          
1151-1159 Bryn Mawr
  Itasca   IL   Warehouse     93,640       16 %   Chicago O’Hare   $ 4,163,000  
  $ 2,184,000     $ 546,000     $ 1,146,000     $ 287,000          
900-950 Hollywood
  Itasca   IL   Warehouse     83,520       6 %   Chicago O’Hare   $ 3,163,000  
  $ 1,659,000     $ 415,000     $ 871,000     $ 218,000           Itasca Total  
  396,326       8 %   Chicago O’Hare   $ 16,683,000     $ 8,751,000     $
2,189,000     $ 4,594,000     $ 1,149,000          
 
                                                                          7    
Bleden Ave                                                                    
710 Belden Ave
  Addison   IL   Bulk Warehouse     96,960       15 %   Chicago West Suburbs   $
4,756,000     $ 2,495,000     $ 624,000     $ 1,310,000     $ 327,000          
775 Belden Ave
  Addison   IL   Bulk Warehouse     195,131       11 %   Chicago West Suburbs  
$ 7,838,000     $ 4,112,000     $ 1,028,000     $ 2,158,000     $ 540,000  

A-2



--------------------------------------------------------------------------------



 



                                                                               
                                              Allocable                 Prop.  
            Building           %       Loan   Fixed A-1   Floating A-2   Fixed
B-1   Floating B-2 #   Address   City   State   Type   NRA   Office   Submarket
  Amount   Loan   Loan   Loan   Loan        
780 Belden Ave
  Addison   IL   Warehouse     54,142       32 %   Chicago West Suburbs   $
3,098,000     $ 1,625,000     $ 406,000     $ 854,000     $ 213,000          
Bleden Ave Total     346,233       15 %   Chicago West Suburbs   $ 15,692,000  
  $ 8,232,000     $ 2,058,000     $ 4,322,000     $ 1,080,000          
 
                                                                          8    
Wheeling                                                                    
747 Glenn Ave
  Wheeling   IL   Warehouse     82,000       15 %   Chicago North Cook   $
2,467,000     $ 1,294,000     $ 324,000     $ 679,000     $ 170,000          
 
                                                                          9    
Wood Dale                                                                    
908-938 Central Ave
  Wood Dale   IL   Light Industrial     43,958       11 %   Chicago O’Hare   $
1,273,000     $ 668,000     $ 167,000     $ 350,000     $ 88,000          
852-864 Lively
  Wood Dale   IL   Light Industrial     45,760       12 %   Chicago O’Hare   $
1,101,000     $ 578,000     $ 144,000     $ 303,000     $ 76,000           Wood
Dale Total     89,718       12 %   Chicago O’Hare   $ 2,374,000     $ 1,246,000
    $ 311,000     $ 653,000     $ 164,000          
 
                                                                          10    
Bonnie Lane                                                                    
775-825 Bonnie Lane
  Elk Grove   IL   Light Industrial     54,450       9 %   Chicago O’Hare   $
1,959,000     $ 1,028,000     $ 257,000     $ 539,000     $ 135,000          
835-865 Bonnie Lane
  Elk Grove   IL   Light Industrial     65,140       9 %   Chicago O’Hare   $
1,903,000     $ 998,000     $ 250,000     $ 524,000     $ 131,000          
Bonnie Lane Total     119,590       9 %   Chicago O’Hare   $ 3,862,000     $
2,026,000     $ 507,000     $ 1,063,000     $ 266,000          
 
                                                                          11    
Richardson Tech
Center                                                                    
1350 N. Glenville Ave.
  Dallas   TX   Flex Industrial     25,600       100 %   DFW Richardson   $
2,032,000     $ 1,066,000     $ 266,000     $ 560,000     $ 140,000          
 
                                                                          12    
Carson
                                                                               
20640-20810 Fordyce Ave
  Carson   CA   Bulk Warehouse     300,636       2 %   LA South Bay   $
18,251,000     $ 9,574,000     $ 2,394,000     $ 5,026,000     $ 1,257,000      
   
 
                                                                          13    
City of Industry                                                                
   
18955-18979 East
Railroad Ave
  City of Industry   CA   Bulk Warehouse     89,924       5 %   LA San Gabriel  
$ 4,376,000     $ 2,296,000     $ 574,000     $ 1,205,000     $ 301,000        
 
18901 East Railroad
Ave
  City of Industry   CA   Bulk Warehouse     100,000       4 %   LA San Gabriel
  $ 4,866,000     $ 2,553,000     $ 638,000     $ 1,340,000     $ 335,000      
   
18825 East Railroad
Ave
  City of Industry   CA   Bulk Warehouse     75,000       9 %   LA San Gabriel  
$ 3,334,000     $ 1,749,000     $ 437,000     $ 918,000     $ 230,000          
19430-19449 Arenth
Ave
  City of Industry   CA   Bulk Warehouse     194,471       5 %   LA San Gabriel
  $ 9,258,000     $ 4,857,000     $ 1,214,000     $ 2,550,000     $ 637,000  

A-3



--------------------------------------------------------------------------------



 



                                                                               
                                              Allocable                 Prop.  
            Building           %       Loan   Fixed A-1   Floating A-2   Fixed
B-1   Floating B-2 #   Address   City   State   Type   NRA   Office   Submarket
  Amount   Loan   Loan   Loan   Loan         City of Industry Total     459,395
      5 %   LA San Gabriel   $ 21,834,000     $ 11,455,000     $ 2,863,000     $
6,013,000     $ 1,503,000          
 
                                                                          14    
Norwalk
                                                                               
15408 Black Burn Ave
  Norwalk   CA   Warehouse     60,000       10 %   LA Mid Counties   $ 3,023,000
    $ 1,586,000     $ 396,000     $ 833,000     $ 208,000          
 
                                                                          15    
Alvarado Business
Center                                                                    
3012 Alvarado Street
  San Leandro   CA   Warehouse     32,640       0 %   San Leandro   $ 3,473,000
    $ 1,822,000     $ 455,000     $ 957,000     $ 239,000          
3004 Alvarado Street
  San Leandro   CA   Warehouse     109,094       8 %   San Leandro   $ 5,372,000
    $ 2,818,000     $ 705,000     $ 1,479,000     $ 370,000          
2960-2976 Alvarado
Street
  San Leandro   CA   Warehouse     200,800       19 %   San Leandro   $
10,528,000     $ 5,523,000     $ 1,381,000     $ 2,901,000     $ 723,000        
 
2992-2998 Alvarado
Street
  San Leandro   CA   Warehouse     310,432       10 %   San Leandro   $
18,355,000     $ 9,629,000     $ 2,407,000     $ 5,055,000     $ 1,264,000      
   
3018 Alvarado Street
  San Leandro   CA   Warehouse     43,059       20 %   San Leandro   $ 2,622,000
    $ 1,375,000     $ 344,000     $ 722,000     $ 181,000           Alvarado
Business Center Total     696,025       12 %   San Leandro   $ 40,350,000     $
21,167,000     $ 5,292,000     $ 11,114,000     $ 2,777,000          
 
                                                                          16    
Fairway Drive                                                                  
 
1932 Fairway Dr
  San Leandro   CA   Bulk Warehouse     18,000       0 %   San Leandro   $
2,274,000     $ 1,193,000     $ 298,000     $ 626,000     $ 157,000          
1934 Fairway Dr
  San Leandro   CA   Bulk Warehouse     80,080       7 %   San Leandro   $
4,397,000     $ 2,307,000     $ 577,000     $ 1,211,000     $ 302,000          
1933 Fairway Dr
  San Leandro   CA   Bulk Warehouse     157,324       5 %   San Leandro   $
7,640,000     $ 4,008,000     $ 1,002,000     $ 2,104,000     $ 526,000        
 
1940 Fairway Dr
  San Leandro   CA   Bulk Warehouse     115,660       6 %   San Leandro   $
6,477,000     $ 3,398,000     $ 849,000     $ 1,784,000     $ 446,000          
Fairway Drive Total     371,064       6 %   San Leandro   $ 20,788,000     $
10,906,000     $ 2,726,000     $ 5,725,000     $ 1,431,000          
 
                                                                          17    
Los Nietos                                                                    
9142-9160 Norwalk
Blvd
  Santa Fe Springs   CA   Warehouse     99,501       12 %   LA Mid Counties   $
4,138,000     $ 2,171,000     $ 543,000     $ 1,140,000     $ 284,000          
9130-9140 Norwalk
Blvd
  Santa Fe Springs   CA   Warehouse     71,156       10 %   LA Mid Counties   $
4,253,000     $ 2,231,000     $ 558,000     $ 1,171,000     $ 293,000          
11925-11933 Los
Nietos
  Santa Fe Springs   CA   Flex Industrial     22,764       55 %   LA Mid
Counties   $ 1,795,000     $ 942,000     $ 235,000     $ 494,000     $ 124,000  
       
9120-9128 Norwalk
Blvd
  Santa Fe Springs   CA   Flex Industrial     19,536       44 %   LA Mid
Counties   $ 1,686,000     $ 884,000     $ 221,000     $ 464,000     $ 117,000  
        Los Nietos Total     212,957       19 %   LA Mid Counties   $ 11,872,000
    $ 6,228,000     $ 1,557,000     $ 3,269,000     $ 818,000  

A-4



--------------------------------------------------------------------------------



 



                                                                               
                                              Allocable                 Prop.  
            Building           %       Loan   Fixed A-1   Floating A-2   Fixed
B-1   Floating B-2 #   Address   City   State   Type   NRA   Office   Submarket
  Amount   Loan   Loan   Loan   Loan   18     Milmont Page                      
                                             
48366 Milmont Ave
  Fremont   CA   Warehouse     132,652       11 %   Fremont   $ 6,301,000     $
3,305,000     $ 826,000     $ 1,735,000     $ 435,000          
48340 Milmont Ave
  Fremont   CA   Light Industrial     33,600       42 %   Fremont   $ 1,676,000
    $ 879,000     $ 220,000     $ 462,000     $ 115,000          
48438 Milmont Ave
  Fremont   CA   Light Industrial     33,610       42 %   Fremont   $ 1,982,000
    $ 1,040,000     $ 260,000     $ 546,000     $ 136,000           Milmont Page
Total     199,862       21 %   Fremont   $ 9,959,000     $ 5,224,000     $
1,306,000     $ 2,743,000     $ 686,000          
 
                                                                          19    
Pardee Drive                                                                    
8455 Pardee Drive
  Oakland   CA   Warehouse     33,411       16 %   Oakland   $ 3,318,000     $
1,741,000     $ 435,000     $ 914,000     $ 228,000           Portfolio Total  
          6,456,817       10 %   Various   $ 305,000,000     $ 160,000,000     $
40,000,000     $ 84,000,000     $ 21,000,000  

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
Security Pool

                      #   PROPERTY   BORROWER   ADDRESS   CITY   STATE
1.
  Docks Corner   AMB-SGP Docks, LLC   200 Docks Corner Road   South Brunswick  
NJ
 
                   
2.
  JFK Airgate Center   AMB-SGP Georgia, LLC   151-02 132nd St
150-10 132nd Ave
152-02 Baisley Boulevard
150-06 133rd Ave   Jamaica   NY
 
                   
3.
  Emery, Southfield 235/245 & V /   AMB-SGP Georgia, LLC /   205 Southfield
Parkway
235 Southfield Parkway
245 Southfield Parkway
220 Southfield Parkway
105 Southfield Parkway        
 
                   
 
  Southfield/KRDC Industrial   AMB-SGP CIF-I, LLC   277 Southfield Parkway
5165 Kennedy Road
5445 Old Dixie Highway
5690 Southfield Court
5673 Old Dixie Highway
5651 Old Dixie Highway
114 Southfield Parkway
150 Penney Road   Forest Park   GA
 
                   
5.
  Northbrook   AMB-SGP CIF-Illinois, LP   3350-3600 Woodhead Dr.   Northbrook  
IL
 
                   
6.
  Elk Grove   AMB-SGP CIF-Illinois, LP   1500 Greenleaf Ave
1281 Arthur Ave
1455 Estes Ave
1450 Greenleaf Ave
1550 Greenleaf   Elk Grove Village   IL

B-1



--------------------------------------------------------------------------------



 



                      #   PROPERTY   BORROWER   ADDRESS   CITY   STATE
7.
  Itasca   AMB-SGP CIF-Illinois, LP   1131-1139 Bryn Mawr
1141-1149 W Bryn Mawr
1151-1159 Bryn Mawr
900-950 Hollywood   Itasca   IL
 
                   
8.
  Belden Business Center   AMB-SGP CIF-Illinois, LP   710 Belden Ave
775 Belden Ave
780 Belden Ave   Addison   IL
 
                   
9.
  Wheeling   AMB-SGP TX/IL Sub, LLC   747 Glenn Ave   Wheeling   IL
 
                   
10.
  Wood Dale   AMB-SGP TX/IL Sub, LLC   908-938 Central Ave
852-864 Lively   Wood Dale   IL
 
                   
11.
  Bonnie Lane   AMB-SGP TX/IL Sub, LLC   775-825 Bonnie Lane
835-865 Bonnie Lane   Elk Grove Village   IL
 
                   
12.
  Richardson Tech #2   AMB-SGP TX/IL Sub, LLC   1350 N. Glenville Ave.  
Richardson   TX
 
                   
13.
  Los Nietos   AMB-SGP California, LLC   9142-9160 Norwalk Blvd
9130-9140 Norwalk Blvd
11925-11933 Los Nietos
9120-9128 Norwalk Blvd   Santa Fe Springs   CA
 
                   
14.
  Carson   AMB-SGP CIF-California, LLC   20640-20810 Fordyce Ave   Carson   CA
 
                   
15.
  City of Industry   AMB-SGP CIF-California, LLC   18955-18979 East Railroad Ave
18901 East Railroad Ave
18825 East Railroad Ave
19430-19449 Arenth Ave   City of Industry   CA
 
                   
16.
  Norwalk   AMB-SGP CIF-California, LLC   15408 Black Burn Ave   Norwalk   CA

B-2



--------------------------------------------------------------------------------



 



                      #   PROPERTY   BORROWER   ADDRESS   CITY   STATE
17.
  Alvarado Business Center   AMB-SGP CIF-I, LLC   3012 Alvarado Street
3004 Alvarado Street
2960-2976 Alvarado Street
2992-2998 Alvarado Street
3018 Alvarado Street   San Leandro   CA
 
                   
18.
  Fairway Drive Industrial   AMB-SGP CIF-California, LLC   1932 Fairway Dr
1934 Fairway Dr
1933 Fairway Dr
1940 Fairway Dr   San Leandro   CA
 
                   
19.
  Milmont Page Business Center   AMB-SGP CIF-California, LLC   48366 Milmont Ave
48340 Milmont Ave
48438 Milmont Ave   Fremont   CA
 
                   
20.
  Pardee Drive   AMB-SGP California, LLC   8455 Pardee Drive   Oakland   CA

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
Definition of Single-Purpose Entity
          “Single Purpose Entity” means a corporation, limited partnership, or
limited liability company which, at all times since its formation and thereafter
          (i) was and will be organized solely for the purpose of (x) owning the
Property or (y) acting as the managing member of the limited liability company
which owns the Property or (z) acting as the general partner of a limited
partnership which owns the Property,
          (ii) has not and will not engage in any business unrelated to (x) the
ownership, management, leasing, financing and operation of the Property or
(y) acting as a member of a limited liability company which owns the Property or
(z) acting as a general partner of a limited partnership which owns the
Property, and in any case, will conduct its business as presently conducted and
operated,
          (iii) has not and will not own any asset or property other than
(x) the Property and incidental personal property necessary for the ownership,
management, leasing, financing and operation of the Property or (y) its member
interest in the limited liability company which owns the Property or (z) its
general partnership interest in the limited partnership which owns the Property,
as applicable,
          (iv) to the fullest extent permitted by law, has not and will not
engage in, seek or consent to any dissolution, winding up, liquidation,
consolidation or merger, in whole or in part, and, except as otherwise expressly
permitted by this Agreement, has not and will not engage in, seek or consent to
any asset sale, transfer of partnership or membership or shareholder interests,
or amendment of its limited partnership agreement, articles of incorporation,
articles of organization, certificate of formation or operating agreement (as
applicable),
          (v) if such entity is a limited partnership, has and will have as its
only general partners, general partners which are and will be Single-Purpose
Entities which are corporations or Single Member LLCs,
          (vi) if such entity is a corporation or a Single Member LLC (as
defined below), at all relevant times, has and will have at least one
(1) Independent Director (as defined below),
          (vii) the board of directors of such entity (or if such entity is a
Single Member LLC, the entity, each member, each director, each manager, the
board of managers, if any, and all other Persons on behalf of such entity), has
not taken and will not take any action requiring the unanimous affirmative vote
of one hundred percent (100%) of the members and all directors and managers, as
applicable, unless all of the directors or managers, as applicable, including,
without limitation, the Independent Director, shall have participated in such
vote,
          (viii) has not and will not fail to correct any known misunderstanding
regarding the separate identity of such entity,
          (ix) if such entity is a limited liability company (other than a
Single Member LLC), has and will have at least one member that is and will be a
Single-Purpose Entity which is and will be a corporation, and such corporation
is and will be the managing member of such limited liability company,

C-1



--------------------------------------------------------------------------------



 



          (x) without the unanimous consent of all of the partners, directors or
managers (including, without limitation, the Independent Director) or members,
as applicable, has not and will not with respect to itself or to any other
entity in which it has a direct or indirect legal or beneficial ownership
interest (w) file a bankruptcy, insolvency or reorganization petition or
otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally; (x) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or all or any portion of such entity’s properties; (y) make any
assignment for the benefit of such entity’s creditors; or (z) take any action
that might cause such entity to become insolvent,
          (xi) has maintained and will maintain its books, records, accounting
records, bank accounts and other entity documents in its own name and separate
from any other Person,
          (xii) has maintained and will maintain its books, records, resolutions
and agreements as official records,
          (xiii) has not commingled and will not commingle its funds or other
assets with those of any other Person,
          (xiv) has held and will hold its assets in its own name, and has
maintained and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person,
          (xv) has conducted and will conduct its business in its name,
          (xvi) has filed and will file its own tax returns if any, as may be
required under applicable law, to the extent (1) not part of a consolidated
group filing a consolidated return or returns or (2) not treated as a division
for tax purposes of another taxpayer, and pay any taxes so required to be paid
under applicable law;
          (xvii) is and intends to remain solvent, and has paid and will pay its
own debts and liabilities out of its own funds and assets (to the extent of such
funds and assets) as the same shall become due (provided, however, the foregoing
shall not require any partner or member to make any additional capital
contributions to such entity), and will give prompt written notice to Lender of
the insolvency or bankruptcy filing of Borrower or any general partner, managing
member or controlling shareholder of Borrower, or the death, insolvency or
bankruptcy filing of any Guarantor;
          (xviii) has done or caused to be done, and will do or cause to be
done, all things necessary to observe all partnership, corporate or limited
liability company formalities (as applicable) and preserve its existence and
good standing, and, has not, and without the prior written consent of Lender,
will not, amend, modify or otherwise change any of the single purpose,
separateness or bankruptcy remote provisions or requirements of the partnership
certificate, partnership agreement, articles of incorporation and bylaws,
articles of organization or operating agreement, trust or other organizational
documents (except as required by law),
          (xix) has maintained and will maintain an arms-length relationship
with its affiliates,
          (xx) if (A) such entity owns the Property, has and will have no
indebtedness other than the Indebtedness and unsecured trade payables in the
ordinary course of business relating to the ownership and operation of the
Property which (1) together with the unsecured trade payables in the ordinary
course of business relating to the ownership and operation of the Property of
each other entity

C-2



--------------------------------------------------------------------------------



 



which owns a Property, does not exceed, at any time, a maximum amount of two
percent (2%) of the aggregate Loan amount and (2) are paid within 60 days of the
date incurred, or (B) if such entity acts as the general partner of a limited
partnership which owns the Property, has and will have no indebtedness other
than unsecured trade payables in the ordinary course of business relating to
acting as general partner of the limited partnership which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within 60 days of
the date incurred, or (z) if such entity acts as a managing member of a limited
liability company which owns the Property, has and will have no indebtedness
other than unsecured trade payables in the ordinary course of business relating
to acting as a member of the limited liability company which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within 60 days of
the date incurred (the foregoing, as applicable to the referenced Person,
“Permitted Trade Payables”); provided that the term “trade payables” for
avoidance of doubt, shall not be read to include real estate taxes or the costs
of tenant or capital improvements for which no credit has been extended,
          (xxi) except as contemplated by the Loan Documents, has not and will
not assume, guarantee, become obligated for or hold out its credit as being
available to satisfy the debts or obligations of any other Person, or the
decisions or actions respecting the daily business or affairs of any other
Person,
          (xxii) has not acquired and will not acquire obligations or securities
of its partners, members or shareholders or any other Person,
          (xxiii) has allocated and will allocate fairly and reasonably shared
expenses, including, without limitation, shared office space, and has maintained
and utilized and will maintain and utilize separate stationery, invoices and
checks bearing its own name,
          (xxiv) except as permitted under the Loan Documents, has not and will
not pledge its assets for the benefit of any other Person,
          (xxv) has held and identified itself and will hold itself out to the
public as a legal entity separate and distinct from any other Person and under
its own name,
          (xxvi) has not made and will not make loans or advances to any Person,
          (xxvii) has not and will not identify itself or any of its affiliates
as a division or part of the other, except for services rendered under a
business management services agreement with an affiliate that complies with the
terms set forth in clause (xxviii) below, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of such Single Purpose Entity,
          (xxviii) except as permitted under the Loan Documents, has not entered
and will not enter into any contract or agreement with its partners, members,
shareholders or its affiliates except in the ordinary course of its business and
on terms which are no less favorable to it than would be obtained in a
comparable arms-length transaction with an unrelated third party,
          (xxix) has paid and will pay the salaries of its own employees, if
any, from its own funds (to the extent of such funds); provided, however, the
foregoing shall not require any partner or member to make any additional capital
contributions to such entity,
          (xxx) has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated

C-3



--------------------------------------------------------------------------------



 



business operations; provided, however, the foregoing shall not require any
partner or member to make any additional capital contributions to such entity,
          (xxxi) if such entity is a limited liability company (other than a
Single Member LLC), such entity shall dissolve only upon the bankruptcy of the
managing member, and such entity’s articles of organization, certificate of
formation and/or operating agreement, as applicable, shall contain such
provision,
          (xxxii) if such entity is a limited liability company (other than a
Single Member LLC) or limited partnership, and such entity has one or more
managing members or general partners, as applicable, then such entity shall
continue (and not dissolve) for so long as a solvent managing member or general
partner, as applicable, exists and such entity’s organizational documents shall
contain such provision,
          (xxxiii) if the aggregate Loan amount is $15,000,000 or more, if such
entity is a Single Member LLC, its organizational documents shall provide that,
as long as any portion of the Indebtedness remains outstanding, upon the
occurrence of any event that causes the last remaining member of such Single
Member LLC to cease to be a member of such Single Member LLC (other than (y)
upon an assignment by such member of all of its limited liability company
interest in such Single Member LLC and the admission of the transferee, if
permitted pursuant to the organizational documents of such Single Member LLC and
the Loan Documents, or (z) the resignation of such member and the admission of
an additional member of such Single Member LLC, if permitted pursuant to the
organizational documents of such Single Member LLC and the Loan Documents), the
individual(s) acting as the Independent Director(s) of such Single Member LLC
shall, without any action of any Person and simultaneously with the last
remaining member of the Single Member LLC ceasing to be a member of the Single
Member LLC, automatically be admitted as members of the Single Member LLC (the
“Special Member”) and shall preserve and continue the existence of the Single
Member LLC without dissolution thereof,
          (xxxiv) if the aggregate Loan amount is $15,000,000 or more, if such
entity is a Single Member LLC, its organizational documents shall provide that
for so long as any portion of the Indebtedness is outstanding, no Special Member
may resign or transfer its rights as Special Member unless (A) a successor
Special Member has been admitted to such Single Member LLC as a Special Member,
and (B) such successor Special Member has also accepted its appointment as the
Independent Director,
          (xxxv) intentionally omitted,
          (xxxvi) has not and will not have any obligation to indemnify or
indemnify the SPE Equity Owner or any Special Member, as the case may be, unless
such an obligation was and is fully subordinated to the Indebtedness and, to the
fullest extent permitted by law, will not constitute a claim against such entity
in the event that cash flow in excess of the amount required to pay the
Indebtedness is insufficient to pay such indemnity obligation,
          (xxxvii) intentionally omitted,
          (xxxviii) to the fullest extent permitted by law, including
Section 18-1101(c) of the Delaware Limited Liability Company Act, will consider
the interests of its creditors in connection with all of limited liability
company or limited partnership actions, as applicable; and

C-4



--------------------------------------------------------------------------------



 



          (xxxix) has caused and will cause its agents and other representatives
to act at all times with respect to such entity consistently and in furtherance
of the foregoing and in the best interests of such entity.
          “Independent Director” means a duly appointed member of the board of
directors (or with respect to a Single Member LLC, the board of managers) of the
relevant entity who shall not have been, at the time of such appointment or at
any time while serving as a director or manager of the relevant entity and may
not have been at any time in the preceding five (5) years, (a) a direct or
indirect legal or beneficial owner in such entity or any of its affiliates,
(b) a creditor, supplier, employee, officer, director (other than in its
capacity as Independent Director), family member, manager, or contractor of such
entity or any of its affiliates, or (c) a Person who controls (directly,
indirectly, or otherwise) such entity or any of its affiliates or any creditor,
supplier, employee, officer, director, family member, manager, or contractor of
such Person or any of its affiliates.
          “Single Member LLC” means a limited liability company that (a) is
either (i) a single member limited liability company or (ii) a multiple member
limited liability company that does not have a Single-Purpose Entity that owns
at least one percent (1%) of the equity interests in such limited liability
company as its managing member, and (b) is organized under the laws of the State
of Delaware.

C-5